UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05387 Franklin Mutual Series Funds (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (210) 912-2100 Date of fiscal year end: 12/31_ Date of reporting period: 9/30/14 Item 1. Schedule of Investments. Franklin Mutual Beacon Fund Statement of Investments, September 30, 2014 (unaudited) Country Shares Value Common Stocks and Other Equity Interests 83.4% Aerospace & Defense 0.5% a B/E Aerospace Inc. United States 274,760 $ 23,063,354 Auto Components 0.5% a,b International Automotive Components Group Brazil LLC Brazil 2,846,329 444,084 a,b,c International Automotive Components Group North America LLC United States 22,836,904 18,463,637 18,907,721 Banks 7.1% Barclays PLC United Kingdom 19,479,990 71,835,323 Citizens Financial Group Inc. United States 508,039 11,898,273 JPMorgan Chase & Co. United States 1,762,110 106,149,507 Wells Fargo & Co. United States 2,188,070 113,495,191 303,378,294 Beverages 1.1% PepsiCo Inc. United States 510,803 47,550,651 Chemicals 2.3% Arkema France 870,200 58,377,585 a,d,e Dow Corning Corp., Contingent Distribution United States 12,598,548 — Tronox Ltd., A United States 1,548,617 40,341,473 98,719,058 Communications Equipment 1.2% Cisco Systems Inc. United States 2,094,362 52,715,092 Construction & Engineering 1.2% Sinopec Engineering Group Co. Ltd. China 48,142,000 51,647,255 Diversified Telecommunication Services 4.4% a,d,e Global Crossing Holdings Ltd., Contingent Distribution United States 60,632,757 — Koninklijke KPN NV Netherlands 33,100,190 106,052,262 TDC AS Denmark 6,263,530 47,566,271 Telenor ASA Norway 1,520,290 33,359,409 186,977,942 Energy Equipment & Services 1.7% Rowan Cos. PLC United States 415,757 10,522,810 Transocean Ltd. United States 1,943,159 62,122,793 72,645,603 Food & Staples Retailing 2.3% Tesco PLC United Kingdom 11,863,704 35,814,868 Walgreen Co. United States 1,045,491 61,966,252 97,781,120 Health Care Equipment & Supplies 3.2% Medtronic Inc. United States 2,043,235 126,578,408 Stryker Corp. United States 149,700 12,088,275 138,666,683 Health Care Providers & Services 1.3% Cigna Corp. United States 625,713 56,745,912 Hotels, Restaurants & Leisure 0.7% a Pinnacle Entertainment Inc. United States 1,138,380 28,561,954 Insurance 5.6% The Allstate Corp. United States 793,406 48,691,326 a,b Olympus Re Holdings Ltd. United States 106,700 — a RSA Insurance Group PLC United Kingdom 12,512,342 98,286,930 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Beacon Fund Statement of Investments, September 30, 2014 (unaudited) (continued) White Mountains Insurance Group Ltd. United States IT Services 2.5% f Polaris Financial Technology Ltd. India Xerox Corp. United States Media 12.2% CBS Corp., B United States Comcast Corp., Special A United States a DIRECTV United States Reed Elsevier PLC United Kingdom RTL Group SA Germany Time Warner Cable Inc. United States Time Warner Inc. United States a Tribune Media Co., A United States a Tribune Media Co., B United States a Tribune Publishing Co. United States Twenty-First Century Fox Inc., B United States Metals & Mining 1.7% Freeport-McMoRan Inc., B United States a,b,f PMG LLC United States Oil, Gas & Consumable Fuels 2.5% Apache Corp. United States BG Group PLC United Kingdom Personal Products 1.1% Avon Products Inc. United States Pharmaceuticals 10.3% AstraZeneca PLC United Kingdom Eli Lilly & Co. United States a Hospira Inc. United States Merck & Co. Inc. United States Novartis AG, ADR Switzerland Shire PLC Ireland Teva Pharmaceutical Industries Ltd., ADR Israel Real Estate Management & Development 1.7% e Canary Wharf Group PLC United Kingdom Semiconductors & Semiconductor Equipment 0.6% Tokyo Electron Ltd., ADR Japan Software 7.9% a Check Point Software Technologies Ltd. Israel Microsoft Corp. United States Open Text Corp. Canada Symantec Corp. United States Technology Hardware, Storage & Peripherals 0.6% Samsung Electronics Co. Ltd. South Korea Tobacco 6.3% Altria Group Inc. United States British American Tobacco PLC United Kingdom Lorillard Inc. United States Wireless Telecommunication Services 2.9% Tele2 AB, B Sweden Franklin Mutual Beacon Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Vodafone Group PLC United Kingdom 25,684,919 85,118,208 122,432,998 Total Common Stocks and Other Equity Interests (Cost $2,712,365,297) 3,574,950,589 Preferred Stocks 2.5% Automobiles 1.0% Porsche Automobil Holding SE, pfd. Germany 567,330 45,453,560 Technology Hardware, Storage & Peripherals 1.5% Samsung Electronics Co. Ltd., pfd. South Korea 75,123 63,946,589 Total Preferred Stocks (Cost $106,088,774) 109,400,149 Principal Amount* Corporate Bonds, Notes and Senior Floating Rate Interests 3.7% g Caesars Entertainment Operating Co. Inc., Senior Tranche, first lien, 3/01/17, B5B, 5.949% United States 7,949,777 7,255,412 B6B, 6.949% United States 33,533,690 30,626,453 h B7, 9.75% United States 10,751,245 10,212,844 g Cengage Learning Acquisitions Inc., First Lien Exit Term Loan, 7.00%, 3/31/20 United States 1,450,710 1,452,886 First Data Corp., senior bond, 12.625%, 1/15/21 United States 3,030,000 3,636,000 senior note, 11.75%, 8/15/21 United States 8,357,000 9,715,013 i,j First Data Holdings Inc., 144A, PIK, 14.50%, 9/24/19 United States 1,365,439 1,438,831 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 18,873,000 19,085,321 g Tranche B Term Loan, 3.807%, 1/29/16 United States 109,609 108,807 g Tranche C Term Loan, 3.807%, 1/29/16 United States 20,291 20,037 g Tranche D Term Loan, 6.907%, 1/30/19 United States 15,813,482 15,126,592 g Tranche E Term Loan, 7.657%, 7/30/19 United States 5,080,935 4,979,317 g JC Penney Corp. Inc., Term Loan, 6.00%, 5/22/18 United States 21,482,728 21,482,728 g KIK Custom Products Inc., Second Lien Term Loan, 9.50%, 11/17/19 United States 22,739,000 22,900,060 NGPL PipeCo LLC, i secured note, 144A, 7.119%, 12/15/17 United States 8,028,000 8,068,140 g Term Loan B, 6.75%, 9/15/17 United States 679,373 678,241 Walter Energy Inc., i first lien, 144A, 9.50%, 10/15/19 United States 2,817,000 2,549,385 i,j second lien, 144A, PIK, 11.50%, 4/01/20 United States 819,000 376,740 g,h Term Loan B, 7.25%, 4/01/18 United States 1,177,000 1,043,116 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $156,643,951) 160,755,923 Corporate Notes and Senior Floating Rate Interests in Reorganization 1.4% b,k Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States 10,848 — g,k Texas Competitive Electric Holdings Co. LLC, Extended Term Loan, 4.65%, 10/10/17 United States 46,282,735 34,442,084 i,k Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, 144A, 11.50%, 10/01/20 United States 28,306,000 23,847,805 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $67,330,596) 58,289,889 Shares Companies in Liquidation 1.0% a Adelphia Recovery Trust United States 48,268,724 106,191 a,d Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 6,161,087 75,782 a,b,c,f CB FIM Coinvestors LLC United States 15,831,950 — a,d,e Century Communications Corp., Contingent Distribution United States 16,986,000 — a,b FIM Coinvestor Holdings I, LLC United States 19,805,560 — a,l Lehman Brothers Holdings Inc., Bankruptcy Claim United States 163,140,446 40,989,037 a,d,e Tribune Litigation Trust, Contingent Distribution United States 496,443 — Total Companies in Liquidation (Cost $49,903,038) 41,171,010 Principal Amount* Municipal Bonds (Cost $11,952,682) 0.3% Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States 12,808,000 11,303,060 Franklin Mutual Beacon Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Counterparty Notional Amount* Options Purchased 0.2% Payer Swaptions – Over-the-Counter Interest Rate 0.0% † Receive floating 6-month JPY LIBOR, pay fixed 3.00%, Expires 3/08/17 UBSW 5,500,000,000 JPY 68,585 Receive floating 6-month JPY LIBOR, pay fixed 3.00%, Expires 3/14/17 MSCS 5,583,183,000 JPY 71,967 Receive floating 6-month JPY LIBOR, pay fixed 3.00%, Expires 3/16/17 MSCS 5,107,000,000 JPY 67,157 Receive floating 6-month JPY LIBOR, pay fixed 3.00%, Expires 6/15/17 MSCS 6,058,062,500 JPY 82,390 290,099 Puts - Over-the-Counter 0.2% Currency Options 0.2% JPY/USD, June Strike Price 90 JPY, Expires 6/15/17 BANT 1,764,720,000 JPY 3,064,221 JPY/USD, June Strike Price 95 JPY, Expires 6/15/17 BANT 2,393,646,600 JPY 3,010,653 JPY/USD, June Strike Price 100 JPY, Expires 6/15/17 BANT 3,166,692,000 JPY 2,777,030 8,851,904 Total Options Purchased (Cost $10,808,994) 9,142,003 Total Investments before Short Term Investments (Cost $3,115,093,332) 3,965,012,623 Country Principal Amount* Short Term Investments 6.3% U.S. Government and Agency Securities (Cost $249,963,706) 5.9% m,n U.S. Treasury Bills, 10/02/14 - 3/19/15 United States 250,000,000 249,985,523 Total Investments before Repurchase Agreements (Cost $3,365,057,038) 4,214,998,146 o Repurchase Agreements (Cost $18,600,000) 0.4% Credit Suisse Securities (USA) LLC, 0.00%, 10/01/14 (Maturity Value $18,600,000) United States 18,600,000 18,600,000 Collateralized by U.S. Treasury Bonds, 4.75%, 2/15/37; U.S. Treasury Notes, 0.125%, 4/30/15 (valued at $18,978,434) Total Investments (Cost $3,383,657,038) 98.8% 4,233,598,146 Options Written ( ) % † (277,044 ) Securities Sold Short ( ) % (86,573,110 ) Other Assets, less Liabilities 3.2% 135,908,643 Net Assets 100.0% $ 4,282,656,635 Country Number of Contracts Options Written (0.0)% † Puts - Exchange-Traded Technology Hardware, Storage & Peripherals (0.0)% † Sandisk Corp., October Strike Price $90, Expires 10/18/14 United States 1,484 $ (135,044 ) Tobacco (0.0)% † Lorillard Inc., January Strike Price $55, Expires 1/17/15 United States 2,000 (142,000 ) Total Options Written (Premiums Received $890,778) $ (277,044 ) Shares Securities Sold Short (2.0)% Common Stocks (2.0)% Diversified Telecommunication Services (0.5)% AT&T Inc. United States 645,600 $ (22,750,944 ) Pharmaceuticals (0.9)% AbbVie Inc. United States 652,018 (37,660,560 ) Semiconductors & Semiconductor Equipment (0.6)% Applied Materials Inc. United States 1,210,625 (26,161,606 ) Total Securities Sold Short (Proceeds $82,575,214) $ (86,573,110 ) Franklin Mutual Beacon Fund Statement of Investments, September 30, 2014 (unaudited) (continued) * The principal/notional amount is stated in U.S. dollars unless otherwise indicated.  Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 5 regarding restricted securities. c At September 30, 2014, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. d Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2014, the aggregate value of these securities was $74,338,505, representing 1.74% of net assets. f See Note 6 regarding holdings of 5% voting securities. g The coupon rate shown represents the rate at period end. h A portion or all of the security purchased on a delayed delivery basis. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2014, the aggregate value of these securities was $36,280,901, representing 0.85% of net assets. j Income may be received in additional securities and/or cash. k Defaulted security or security for which income has been deemed uncollectible. l Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. m The security is traded on a discount basis with no stated coupon rate. n Security or a portion of the security has been pledged as collateral for securities sold short, open futures and written options contracts. At September 30, 2014, the aggregate value of these securities and/or cash pledged as collateral was $138,248,482, representing 3.23% of net assets. o At September 30, 2014, all repurchase agreements had been entered into on that date. At September 30, 2014, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short $ 12/15/14 $ $ - GBP/USD Short 12/15/14 - ) Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ At September 30, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro BANT Buy $ 10/16/14 $ - $ ) Euro BANT Sell 10/16/14 - Euro BBU Buy 10/16/14 - ) Euro BBU Sell 10/16/14 - Euro BONY Buy 10/16/14 - ) Euro DBFX Buy 10/16/14 ) Euro FBCO Buy 10/16/14 - ) Euro HSBC Buy 10/16/14 - ) Franklin Mutual Beacon Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Euro SCBT Buy 10/16/14 - ) Euro SSBT Buy 10/16/14 - ) British Pound BANT Sell 10/22/14 - British Pound FBCO Sell 10/22/14 - British Pound SCBT Buy 10/22/14 - ) British Pound SSBT Sell 10/22/14 - South Korean Won BBU Sell 11/12/14 - South Korean Won DBFX Sell 11/12/14 - Swedish Krona BANT Buy 11/12/14 ) Swedish Krona BANT Sell 11/12/14 - Swedish Krona BBU Sell 11/12/14 - Swedish Krona BONY Sell 11/12/14 - Swedish Krona DBFX Buy 11/12/14 ) Swedish Krona DBFX Sell 11/12/14 - Swedish Krona FBCO Sell 11/12/14 - Swedish Krona SSBT Buy 11/12/14 ) Euro BANT Sell 11/17/14 - Euro BBU Sell 11/17/14 - Euro HSBC Sell 11/17/14 - Euro SCBT Sell 11/17/14 - Euro SSBT Sell 11/17/14 - British Pound BANT Sell 11/21/14 - British Pound BBU Sell 11/21/14 - British Pound FBCO Sell 11/21/14 - British Pound SSBT Sell 11/21/14 - Norwegian Krone BANT Buy 11/21/14 - ) Norwegian Krone BANT Sell 11/21/14 - Norwegian Krone BONY Buy 11/21/14 - Norwegian Krone BONY Sell 11/21/14 - Norwegian Krone DBFX Sell 11/21/14 - Norwegian Krone SSBT Buy 11/21/14 - ) Euro BANT Sell 1/20/15 - Euro DBFX Sell 1/20/15 - Euro FBCO Sell 1/20/15 - Euro HSBC Sell 1/20/15 - Euro SCBT Sell 1/20/15 - Euro SSBT Sell 1/20/15 - British Pound BANT Buy 1/21/15 - ) British Pound BBU Buy 1/21/15 - ) British Pound DBFX Sell 1/21/15 - British Pound HSBC Buy 1/21/15 - ) British Pound HSBC Sell 1/21/15 - British Pound SSBT Buy 1/21/15 - ) British Pound SSBT Sell 1/21/15 - South Korean Won BANT Sell 2/12/15 - South Korean Won BONY Sell 2/12/15 - South Korean Won FBCO Sell 2/12/15 - South Korean Won HSBC Buy 2/12/15 - ) South Korean Won HSBC Sell 2/12/15 - Swiss Franc BANT Sell 2/12/15 - Franklin Mutual Beacon Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Swiss Franc BBU Buy 2/12/15 - ) Swiss Franc DBFX Buy 2/12/15 - ) Swiss Franc FBCO Buy 2/12/15 - ) Swiss Franc HSBC Buy 2/12/15 - ) Danish Krone BANT Buy 2/17/15 - ) Danish Krone BANT Sell 2/17/15 - Danish Krone BONY Buy 2/17/15 - ) Danish Krone DBFX Buy 2/17/15 - ) Danish Krone SSBT Buy 2/17/15 - ) Danish Krone SSBT Sell 2/17/15 - British Pound BANT Sell 2/19/15 - British Pound DBFX Buy 2/19/15 - ) British Pound FBCO Sell 2/19/15 - British Pound HSBC Sell 2/19/15 ) British Pound SSBT Buy 2/19/15 - ) British Pound SSBT Sell 2/19/15 - Euro BANT Sell 2/27/15 - Euro DBFX Sell 2/27/15 - Euro SCBT Sell 2/27/15 - Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. MSCS - Morgan Stanley Capital Services, LLC SCBT - Standard Chartered Bank SSBT - State Street Bank and Trust Co., N.A. UBSW - UBS AG Currency EUR - Euro GBP - British Pound JPY - Japanese Yen USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt GO - General Obligation LIBOR - London InterBank Offered Rate PIK - Payment-In-Kind Franklin Mutual European Fund Statement of Investments, September 30, 2014 (unaudited) Country Shares Value Common Stocks 83.7% Aerospace & Defense 0.8% Safran SA France $ Airlines 2.0% a International Consolidated Airlines Group SA United Kingdom Auto Components 1.8% Cie Generale des Etablissements Michelin, B France Pirelli & C. SpA Italy Banks 10.5% Barclays PLC United Kingdom BNP Paribas SA France a Commerzbank AG Germany a ING Groep NV, IDR Netherlands a National Bank of Greece SA Greece Societe Generale SA France UniCredit SpA Italy Capital Markets 1.8% Credit Suisse Group AG Switzerland Chemicals 1.0% Arkema France Commercial Services & Supplies 0.6% G4S PLC United Kingdom Construction & Engineering 1.2% FLSmidth & Co. AS Denmark Construction Materials 0.7% SA des Ciments Vicat France Containers & Packaging 1.2% Rexam PLC United Kingdom Diversified Financial Services 0.1% Oslo Bors VPS Holding ASA Norway Diversified Telecommunication Services 6.9% a Hellenic Telecommunications Organization SA Greece Koninklijke KPN NV Netherlands TDC AS Denmark a Telecom Italia SpA Italy Telenor ASA Norway Electric Utilities 1.8% Enel SpA Italy Energy Equipment & Services 0.9% a DeepOcean Group Holding BV Netherlands Food & Staples Retailing 2.1% a Metro AG Germany Tesco PLC United Kingdom Hotels, Restaurants & Leisure 2.2% Accor SA France Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual European Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Industrial Conglomerates 0.8% Siemens AG Germany 184,799 22,024,322 Insurance 14.5% ACE Ltd. United States 149,384 15,665,900 Ageas Belgium 1,694,569 56,251,773 Direct Line Insurance Group PLC United Kingdom 14,974,086 71,424,362 Friends Life Group Ltd. United Kingdom 5,394,120 26,944,845 Lancashire Holdings Ltd. United Kingdom 4,210,611 43,690,647 a NN Group NV Netherlands 494,915 14,360,022 a,b NN Group NV, 144A Netherlands 978,052 28,378,305 a,c Olympus Re Holdings Ltd. United States 16,080 — a RSA Insurance Group PLC United Kingdom 8,334,639 65,470,243 a Storebrand ASA Norway 7,664,955 42,655,979 UNIQA Insurance Group AG Austria 3,455,709 39,539,789 404,381,865 Machinery 3.3% CNH Industrial NV (EUR Traded) United Kingdom 655,521 5,215,502 CNH Industrial NV, special voting (EUR Traded) United Kingdom 833,461 6,631,241 IMI PLC United Kingdom 2,211,705 44,105,799 KUKA AG Germany 293,345 17,767,521 Vossloh AG Germany 293,290 19,901,375 93,621,438 Marine 3.1% A.P. Moeller-Maersk AS, B Denmark 36,150 85,866,983 Media 2.4% Reed Elsevier PLC United Kingdom 2,943,932 47,157,209 RTL Group SA Germany 241,477 20,703,824 67,861,033 Metals & Mining 4.2% Anglo American PLC United Kingdom 1,561,441 35,036,850 a ThyssenKrupp AG Germany 2,134,255 55,995,912 Voestalpine AG Austria 656,309 25,943,088 116,975,850 Multiline Retail 1.5% Marks & Spencer Group PLC United Kingdom 6,353,139 41,675,193 Oil, Gas & Consumable Fuels 5.2% BG Group PLC United Kingdom 1,609,333 29,745,012 BP PLC United Kingdom 3,801,931 27,950,979 a Cairn Energy PLC United Kingdom 10,952,822 31,342,535 Royal Dutch Shell PLC, A United Kingdom 1,506,604 57,699,082 146,737,608 Pharmaceuticals 2.8% AstraZeneca PLC United Kingdom 172,620 12,430,373 Novartis AG Switzerland 432,994 40,888,712 Shire PLC Ireland 276,410 23,930,865 77,249,950 Real Estate Management & Development 0.1% d Canary Wharf Group PLC United Kingdom 192,100 1,418,167 Road & Rail 1.5% c,e Euro Wagon LP Jersey Islands 16,127,149 15,359,348 a FirstGroup PLC United Kingdom 14,213,672 27,653,552 43,012,900 Specialty Retail 3.7% a Dufry AG Switzerland 330,577 50,418,490 Franklin Mutual European Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Kingfisher PLC United Kingdom Technology Hardware, Storage & Peripherals 0.2% Wincor Nixdorf AG Germany Trading Companies & Distributors 1.0% a Kloeckner & Co. SE Germany Wireless Telecommunication Services 3.8% Tele2 AB, B Sweden Vodafone Group PLC United Kingdom Total Common Stocks (Cost $2,160,007,968) Preferred Stocks (Cost $60,047,648) 1.7% Automobiles 1.7% Volkswagen AG, pfd. Germany Principal Amount * Corporate Bonds (Cost $5,981,223) 0.2% b,f Baggot Securities Ltd., secured bond, 144A, 10.24%, Perpetual Ireland EUR Total Investments before Short Term Investments (Cost $2,226,036,839) Short Term Investments 9.5% U.S. Government and Agency Securities 8.6% g U.S. Treasury Bills, 12/26/14 United States h 1/02/15 United States 3/26/15 United States 10/02/14 - 4/02/15 United States Total U.S. Government and Agency Securities (Cost $239,479,837) Total Investments before Repurchase Agreements (Cost $2,465,516,676) i Repurchase Agreements (Cost 25,500,000) 0.9% Credit Suisse Securities (USA) LLC, 0.00%, 10/01/14 (Maturity Value $25,500,000) Collateralized by U.S. Treasury Notes, 0.375%, 8/31/15 (valued at $26,014,988) United States Total Investments (Cost $2,491,016,676) 95.1% Securities Sold Short ( ) % ) Other Assets, less Liabilities 5.4% Net Assets 100.0% $ Shares Securities Sold Short (Proceeds $13,720,780) (0.5)% Common Stocks (0.5)% Pharmaceuticals (0.5)% AbbVie Inc. United States $ ) * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2014, the aggregate value of these securities was $34,031,615, representing 1.22% of net assets. c See Note 5 regarding restricted securities. d Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2014, the aggregate value of this security was $1,418,167, representing 0.05% of net assets. e See Note 6 regarding holdings of 5% voting securities. f Perpetual security with no stated maturity date. g The security is traded on a discount basis with no stated coupon rate. Franklin Mutual European Fund Statement of Investments, September 30, 2014 (unaudited) (continued) h Security or a portion of the security has been pledged as collateral for securities sold short, open futures and forward contracts. At September 30, 2014, the value of this security and/or cash pledged as collateral was $29,515,183, representing 1.06% of net assets. i At September 30, 2014, all repurchase agreements had been entered into on that date. At September 30, 2014, the fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 45 $ 12/15/14 $ $ - EUR/USD Short 12/15/14 - GBP/USD Short 12/15/14 - ) Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ At September 30, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro BANT Buy $ 10/16/14 $ - $ ) Euro BANT Sell 10/16/14 - Euro BBU Buy 10/16/14 - ) Euro BBU Sell 10/16/14 - Euro FBCO Buy 10/16/14 - ) Euro DBFX Buy 10/16/14 - ) Euro HSBC Buy 10/16/14 - ) Euro SCBT Buy 10/16/14 - ) Euro SSBT Buy 10/16/14 - ) Euro SSBT Sell 10/16/14 - British Pound BANT Buy 10/22/14 - ) British Pound BANT Sell 10/22/14 - British Pound FBCO Buy 10/22/14 - ) British Pound FBCO Sell 10/22/14 - British Pound DBFX Sell 10/22/14 - British Pound SCBT Buy 10/22/14 - ) British Pound SCBT Sell 10/22/14 - British Pound SSBT Buy 10/22/14 - ) British Pound SSBT Sell 10/22/14 - Swedish Krona BANT Buy 11/12/14 ) Swedish Krona BANT Sell 11/12/14 - Swedish Krona BBU Sell 11/12/14 - Swedish Krona BONY Sell 11/12/14 - Swedish Krona FBCO Sell 11/12/14 - Swedish Krona DBFX Buy 11/12/14 ) Swedish Krona DBFX Sell 11/12/14 - Swedish Krona SSBT Buy 11/12/14 ) Euro BANT Sell 11/17/14 - Euro BBU Sell 11/17/14 - Franklin Mutual European Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Euro DBFX Sell 11/17/14 - Euro HSBC Sell 11/17/14 - Euro SCBT Sell 11/17/14 - Euro SSBT Sell 11/17/14 - British Pound BANT Sell 11/21/14 - British Pound BBU Buy 11/21/14 - ) British Pound SCBT Buy 11/21/14 ) British Pound SSBT Buy 11/21/14 - ) British Pound SSBT Sell 11/21/14 - Norwegian Krone BANT Buy 11/21/14 - ) Norwegian Krone BANT Sell 11/21/14 - Norwegian Krone BBU Sell 11/21/14 - Norwegian Krone BONY Buy 11/21/14 ) Norwegian Krone BONY Sell 11/21/14 - Norwegian Krone DBFX Buy 11/21/14 - ) Norwegian Krone DBFX Sell 11/21/14 - Norwegian Krone SSBT Buy 11/21/14 - ) Norwegian Krone SSBT Sell 11/21/14 - Euro BANT Sell 1/20/15 - Euro FBCO Sell 1/20/15 - Euro DBFX Sell 1/20/15 - Euro HSBC Sell 1/20/15 - Euro SCBT Sell 1/20/15 - Euro SSBT Sell 1/20/15 - British Pound BANT Buy 1/21/15 - ) British Pound BBU Buy 1/21/15 ) British Pound BONY Buy 1/21/15 - ) British Pound FBCO Buy 1/21/15 ) British Pound DBFX Sell 1/21/15 - British Pound HSBC Buy 1/21/15 - ) British Pound HSBC Sell 1/21/15 - British Pound SSBT Buy 1/21/15 - ) British Pound SSBT Sell 1/21/15 - Swiss Franc BANT Sell 2/12/15 - Swiss Franc DBFX Sell 2/12/15 - Danish Krone BANT Buy 2/17/15 - ) Danish Krone BANT Sell 2/17/15 - Danish Krone BONY Buy 2/17/15 - ) Danish Krone DBFX Buy 2/17/15 ) Danish Krone SSBT Buy 2/17/15 - ) Danish Krone SSBT Sell 2/17/15 - British Pound BANT Buy 2/19/15 - ) British Pound BANT Sell 2/19/15 - British Pound FBCO Buy 2/19/15 72 - British Pound FBCO Sell 2/19/15 - British Pound DBFX Buy 2/19/15 ) British Pound SCBT Buy 2/19/15 - British Pound SSBT Buy 2/19/15 - ) British Pound SSBT Sell 2/19/15 - Euro BANT Sell 2/27/15 - Franklin Mutual European Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Euro BONY Sell 2/27/15 - Euro FBCO Sell 2/27/15 - Euro DBFX Sell 2/27/15 - Euro HSBC Sell 2/27/15 - Euro SCBT Sell 2/27/15 - Euro SSBT Sell 2/27/15 - Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. SCBT - Standard Chartered Bank SSBT - State Street Bank and Trust Co., N.A. Currency CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio IDR - International Depositary Receipt Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2014 (unaudited) Franklin Mutual Financial Services Fund Country Shares/Units/Warrants Value Common Stocks and Other Equity Interests 81.6% Banks 27.6% a,b AB&T Financial Corp. United States $ a,c The Bankshares Inc. United States Barclays PLC United Kingdom BB&T Corp. United States a Capital Bank Financial Corp., A United States a,d Capital Bank Financial Corp., B, 144A, non-voting United States CIT Group Inc. United States Citigroup Inc. United States Citizens Financial Group Inc. United States Columbia Banking System Inc. United States a,c Columbia Banking System Inc., wts., C, 10/23/16 United States a,c FCB Financial Holdings Inc., A, 144A United States Guaranty Bancorp United States Hana Financial Group Inc. South Korea HSBC Holdings PLC United Kingdom Industrial and Commercial Bank of China Ltd., H China a ING Groep NV, IDR Netherlands JPMorgan Chase & Co. United States KB Financial Group Inc. South Korea a National Bank of Greece SA Greece a Piraeus Bank SA Greece PNC Financial Services Group Inc. United States Southern National Bancorp of Virginia Inc. United States State Bank Financial Corp. United States SunTrust Banks Inc. United States Wells Fargo & Co. United States Capital Markets 6.7% a Anima Holding SpA Italy China Everbright Ltd. China China Galaxy Securities Co. Ltd., H China Credit Suisse Group AG Switzerland Morgan Stanley United States Sun Hung Kai & Co. Ltd. Hong Kong Consumer Finance 0.7% a Ally Financial Inc. United States Diversified Financial Services 4.7% First Pacific Co. Ltd. Hong Kong Oslo Bors VPS Holding ASA Norway a,d State National Cos. Inc.,144A United States Insurance 38.5% ACE Ltd. United States Ageas Belgium a Alleghany Corp. United States The Allstate Corp. United States American International Group Inc. United States Argo Group International Holdings Ltd. United States Catlin Group Ltd. United Kingdom China Pacific Insurance (Group) Co. Ltd., H China CNO Financial Group Inc. United States Direct Line Insurance Group PLC United Kingdom a Enstar Group Ltd. United States Friends Life Group Ltd. United Kingdom Korean Reinsurance Co. South Korea Lancashire Holdings Ltd. United Kingdom Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Maiden Holdings Ltd. United States 496,740 5,503,879 MetLife Inc. United States 177,140 9,515,961 a NN Group NV Netherlands 96,365 2,796,043 a,d NN Group NV, 144A Netherlands 139,582 4,049,990 a,c Olympus Re Holdings Ltd. United States 7,480 — PartnerRe Ltd. United States 101,330 11,135,154 PICC Property and Casualty Co. Ltd., H China 3,605,895 6,390,129 Protector Forsikring ASA Norway 60,000 367,892 a RSA Insurance Group PLC United Kingdom 1,294,581 10,169,190 a Storebrand ASA Norway 1,200,174 6,679,047 UNIQA Insurance Group AG Austria 564,365 6,457,393 White Mountains Insurance Group Ltd. United States 12,068 7,603,685 Zurich Insurance Group AG Switzerland 28,050 8,368,135 171,144,439 Real Estate Management & Development 1.7% a Dolphin Capital Investors Ltd. Greece 3,979,650 2,242,142 Takara Leben Co. Ltd. Japan 1,437,400 5,348,221 7,590,363 Thrifts & Mortgage Finance 1.7% Cape Bancorp Inc. United States 264,663 2,495,772 Genworth Mortgage Insurance Australia Ltd. Australia 1,496,278 4,480,427 Westfield Financial Inc. United States 48,140 339,868 7,316,067 Total Common Stocks and Other Equity Interests (Cost $307,854,676) 362,615,346 Convertible Preferred Stocks (Cost $122,400) 0.1% Banks 0.1% Columbia Banking System Inc., cvt. pfd., B United States 1,224 353,963 Preferred Stocks 1.4% Diversified Financial Services 1.4% a,c Hightower Holding LLC, pfd., A United States 3,000,000 3,625,200 a,c Hightower Holding LLC, pfd., A, Series 2 United States 968,000 2,559,005 Total Preferred Stocks (Cost $4,782,324) 6,184,205 Principal Amount * Corporate Bonds 0.4% d,e Baggot Securities Ltd., secured bond, 144A, 10.24%, Perpetual Ireland 816,000 EUR 1,095,228 First Data Corp., senior bond, 12.625%, 1/15/21 United States 473,000 567,600 Total Corporate Bonds (Cost $1,707,761) 1,662,828 Shares Companies in Liquidation 0.4% a,c FIM Coinvestor Holdings I, LLC United States 4,357,178 — a,f Lehman Brothers Holdings Inc., Bankruptcy Claim United States 7,766,103 1,951,233 Total Companies in Liquidation (Cost $2,163,564) 1,951,233 Total Investments before Short Term Investments (Cost $316,630,725) 372,767,575 Short Term Investments 11.8% Principal Amount* U.S. Government and Agency Securities 8.9% g U.S. Treasury Bills, h 12/26/14 United States 13,000,000 12,999,688 10/02/14 - 4/02/15 United States 26,500,000 26,498,313 Total U.S. Government and Agency Securities (Cost $39,494,899) 39,498,001 Total Investments before Money Market Funds and Repurchase Agreements (Cost $356,125,624) 412,265,576 i Repurchase Agreements (Cost $13,000,000) 2.9% Credit Suisse Securities (USA) LLC, 0.00%, 10/01/14 (Maturity Value $13,000,000) United States 13,000,000 13,000,000 Collateralized by U.S. Treasury Bonds, 4.75%, 2/15/37 (valued at $13,261,212) Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Total Investments (Cost $369,125,624) 95.7% Other Assets, less Liabilities 4.3% Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 6 regarding holdings of 5% voting securities. c See Note 5 regarding restricted securities. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2014, the aggregate value of these securities was $12,561,860, representing 2.83% of net assets. e Perpetual security with no stated maturity date. f Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. g The security is traded on a discount basis with no stated coupon rate. h Security or a portion of the security has been pledged as collateral for open futures contracts. At September 30, 2014, the value of this security and/or cash pledged as collateral was $350,987, representing 0.08% of net assets. i At September 30, 2014, all repurchase agreements had been entered into on that date. At September 30, 2014, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short 65 $ 12/15/14 $ $ - GBP/USD Short 12/15/14 - ) Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ At September 30, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro BANT Buy $ 10/16/14 $ - $ ) Euro BANT Sell 10/16/14 - Euro BBU Sell 10/16/14 - Euro SCBT Buy 10/16/14 - ) Australian Dollar HSBC Buy 10/20/14 - ) Australian Dollar HSBC Sell 10/20/14 - British Pound BANT Sell 10/22/14 - British Pound BBU Buy 10/22/14 - ) British Pound DBFX Buy 10/22/14 - ) British Pound SCBT Sell 10/22/14 - British Pound SSBT Sell 10/22/14 - Japanese Yen BONY Buy 10/22/14 - ) Japanese Yen DBFX Buy 10/22/14 - ) Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Japanese Yen DBFX Sell 10/22/14 - Japanese Yen FBCO Buy 10/22/14 - ) Japanese Yen FBCO Sell 10/22/14 - Japanese Yen HSBC Buy 10/22/14 - ) Japanese Yen HSBC Sell 10/22/14 - Japanese Yen SCBT Sell 10/22/14 - Japanese Yen SSBT Buy 10/22/14 - ) Japanese Yen SSBT Sell 10/22/14 - Euro BANT Buy 11/17/14 - ) Euro BANT Sell 11/17/14 - Euro BBU Sell 11/17/14 - Euro DBFX Sell 11/17/14 - Euro FBCO Buy 11/17/14 - ) Euro HSBC Buy 11/17/14 - ) Euro HSBC Sell 11/17/14 - Euro SCBT Buy 11/17/14 - ) Euro SSBT Buy 11/17/14 - ) Euro SSBT Sell 11/17/14 - British Pound BANT Sell 11/21/14 - British Pound SSBT Sell 11/21/14 - Norwegian Krone BANT Buy 11/21/14 - ) Norwegian Krone BANT Sell 11/21/14 - Norwegian Krone BBU Buy 11/21/14 - ) Norwegian Krone BONY Buy 11/21/14 - ) Norwegian Krone BONY Sell 11/21/14 - Norwegian Krone DBFX Buy 11/21/14 - ) Norwegian Krone FBCO Buy 11/21/14 - ) Norwegian Krone SSBT Buy 11/21/14 - ) Euro BANT Sell 1/20/15 - Euro DBFX Sell 1/20/15 - Euro FBCO Sell 1/20/15 - Euro HSBC Sell 1/20/15 - Euro SCBT Sell 1/20/15 - Euro SSBT Sell 1/20/15 - British Pound BANT Buy 1/21/15 - ) British Pound DBFX Sell 1/21/15 - British Pound HSBC Buy 1/21/15 - ) British Pound HSBC Sell 1/21/15 - British Pound SSBT Buy 1/21/15 - ) British Pound SSBT Sell 1/21/15 - South Korean Won BANT Sell 2/12/15 - South Korean Won BONY Sell 2/12/15 - South Korean Won FBCO Sell 2/12/15 - South Korean Won HSBC Buy 2/12/15 ) South Korean Won HSBC Sell 2/12/15 - Swiss Franc BANT Sell 2/12/15 - Swiss Franc DBFX Buy 2/12/15 - ) Swiss Franc DBFX Sell 2/12/15 - Swiss Franc FBCO Buy 2/12/15 - ) Swiss Franc FBCO Sell 2/12/15 - Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2014 (unaudited) (continued) British Pound BANT Sell 2/19/15 - British Pound FBCO Sell 2/19/15 - British Pound HSBC Sell 2/19/15 - British Pound SCBT Sell 2/19/15 - British Pound SSBT Sell 2/19/15 - Euro BANT Sell 2/27/15 - Euro BONY Sell 2/27/15 - Euro DBFX Sell 2/27/15 - Euro FBCO Sell 2/27/15 - Euro HSBC Sell 2/27/15 - Euro SCBT Sell 2/27/15 - Euro SSBT Sell 2/27/15 - Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. SCBT - Standard Chartered Bank SSBT - State Street Bank and Trust Co., N.A. Currency EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio IDR - International Depositary Receipt Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2014 (unaudited) Country Shares/Units Value Common Stocks and Other Equity Interests 85.6% Aerospace & Defense 1.5% a B/E Aerospace Inc. United States $ Safran SA France Auto Components 0.6% Cie Generale des Etablissements Michelin, B France a,b International Automotive Components Group Brazil LLC Brazil a,b,c,d International Automotive Components Group North America LLC United States Automobiles 1.2% General Motors Co. United States Hyundai Motor Co. South Korea Banks 12.9% Barclays PLC United Kingdom BNP Paribas SA France a Capital Bank Financial Corp., A United States a,e Capital Bank Financial Corp., B, 144A, non-voting United States CIT Group Inc. United States Citigroup Inc. United States Citizens Financial Group Inc. United States Commerzbank AG Germany HSBC Holdings PLC United Kingdom Industrial and Commercial Bank of China Ltd., H China a ING Groep NV, IDR Netherlands JPMorgan Chase & Co. United States KB Financial Group Inc. South Korea PNC Financial Services Group Inc. United States Societe Generale SA France SunTrust Banks Inc. United States Wells Fargo & Co. United States Beverages 1.2% Coca-Cola Enterprises Inc. United States PepsiCo Inc. United States Capital Markets 0.9% Credit Suisse Group AG Switzerland Chemicals 0.0% a,f,g Dow Corning Corp., Contingent Distribution United States  Communications Equipment 0.8% Cisco Systems Inc. United States Consumer Finance 0.4% a Ally Financial Inc. United States Diversified Consumer Services 0.1% a Cengage Learning Holdings II LP United States Diversified Telecommunication Services 1.1% a,f,g Global Crossing Holdings Ltd., Contingent Distribution United States  Koninklijke KPN NV Netherlands Energy Equipment & Services 1.5% Baker Hughes Inc. United States Ensco PLC, A United States Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Transocean Ltd. United States 3,123,804 99,868,014 392,048,527 Food & Staples Retailing 3.4% CVS Health Corp. United States 2,593,297 206,400,508 Empire Co. Ltd., A Canada 2,355,152 163,846,722 a Metro AG Germany 7,814,516 257,382,285 Tesco PLC United Kingdom 18,387,017 55,507,841 Walgreen Co. United States 2,998,912 177,745,514 860,882,870 Health Care Equipment & Supplies 2.2% Medtronic Inc. United States 6,764,876 419,084,068 Stryker Corp. United States 1,604,433 129,557,965 548,642,033 Health Care Providers & Services 1.4% Cigna Corp. United States 3,812,195 345,727,965 Hotels, Restaurants & Leisure 1.1% Accor SA France 6,111,782 271,037,578 Independent Power & Renewable Electricity Producers 0.8% NRG Energy Inc. United States 6,590,837 200,888,712 Industrial Conglomerates 2.0% Jardine Matheson Holdings Ltd. Hong Kong 2,581,866 153,879,214 Jardine Strategic Holdings Ltd. Hong Kong 9,774,205 340,631,044 Siemens AG Germany 113,787 13,561,121 508,071,379 Insurance 8.3% ACE Ltd. United States 3,451,290 361,936,782 a Alleghany Corp. United States 81,228 33,965,488 The Allstate Corp. United States 3,354,175 205,845,720 American International Group Inc. United States 5,795,145 313,053,733 China Pacific Insurance (Group) Co. Ltd., H China 38,922,444 136,848,759 E-L Financial Corp. Ltd. Canada 177,619 109,623,731 MetLife Inc. United States 3,265,940 175,446,297 a,b Olympus Re Holdings Ltd. United States 47,160 — PartnerRe Ltd. United States 1,813,630 199,299,801 PICC Property and Casualty Co. Ltd., H China 42,811,307 75,867,371 a RSA Insurance Group PLC United Kingdom 18,896,626 148,436,747 White Mountains Insurance Group Ltd. United States 172,815 108,885,547 Zurich Insurance Group AG Switzerland 813,000 242,541,665 2,111,751,641 IT Services 0.9% Xerox Corp. United States 16,670,797 220,554,644 Machinery 1.0% Caterpillar Inc. United States 1,414,391 140,067,141 CNH Industrial NV (EUR Traded) United Kingdom 6,569,123 52,265,718 CNH Industrial NV, special voting (EUR Traded) United Kingdom 7,338,645 58,388,243 250,721,102 Marine 1.4% A.P. Moeller-Maersk AS, B Denmark 150,055 356,425,178 Media 6.3% CBS Corp., B United States 4,879,342 261,044,797 Comcast Corp., Special A United States 1,094,160 58,537,560 a DIRECTV United States 3,038,416 262,883,752 Reed Elsevier PLC United Kingdom 20,193,070 323,461,559 Time Warner Cable Inc. United States 1,851,179 265,625,675 Time Warner Inc. United States 2,174,747 163,562,722 a Tribune Media Co., A United States 989,868 65,133,314 a Tribune Media Co., B United States 606,923 39,935,533 a Tribune Publishing Co. United States 399,197 8,055,796 Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Twenty-First Century Fox Inc., B United States Metals & Mining 2.2% Anglo American PLC United Kingdom Freeport-McMoRan Inc., B United States a ThyssenKrupp AG Germany Multiline Retail 0.4% Kohl's Corp. United States Oil, Gas & Consumable Fuels 7.6% Apache Corp. United States BG Group PLC United Kingdom BP PLC United Kingdom China Shenhua Energy Co. Ltd., H China CONSOL Energy Inc. United States Marathon Oil Corp. United States Murphy Oil Corp. United States Royal Dutch Shell PLC, A United Kingdom Talisman Energy Inc. (CAD Traded) Canada Talisman Energy Inc. (USD Traded) Canada Paper & Forest Products 0.7% International Paper Co. United States d NewPage Holdings Inc. United States Personal Products 0.5% Avon Products Inc. United States Pharmaceuticals 8.3% AstraZeneca PLC United Kingdom Eli Lilly & Co. United States a Hospira Inc. United States Merck & Co. Inc. United States Novartis AG, ADR Switzerland Shire PLC Ireland Teva Pharmaceutical Industries Ltd., ADR Israel Real Estate Management & Development 0.2% g Canary Wharf Group PLC United Kingdom Semiconductors & Semiconductor Equipment 0.3% a SK Hynix Semiconductor Inc. South Korea Software 4.1% a Check Point Software Technologies Ltd. Israel Microsoft Corp. United States Symantec Corp. United States Specialty Retail 0.9% Kingfisher PLC United Kingdom Technology Hardware, Storage & Peripherals 3.4% Apple Inc. United States Hewlett-Packard Co. United States Samsung Electronics Co. Ltd. South Korea Tobacco 4.8% Altria Group Inc. United States British American Tobacco PLC United Kingdom Imperial Tobacco Group PLC United Kingdom Lorillard Inc. United States Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Philip Morris International Inc. United States Wireless Telecommunication Services 1.2% Vodafone Group PLC United Kingdom Total Common Stocks and Other Equity Interests (Cost $16,527,412,166) Preferred Stocks 1.0% Automobiles 0.9% Volkswagen AG, pfd. Germany Diversified Financial Services 0.1% a,b Hightower Holding LLC, pfd., A, Series 2 United States Total Preferred Stocks (Cost $308,230,759) Principal Amount* Corporate Bonds, Notes and Senior Floating Rate Interests 3.5% Avaya Inc., e senior note, 144A, 10.50%, 3/01/21 United States e senior secured note, 144A, 7.00%, 4/01/19 United States h Tranche B-3 Term Loan, 4.654%, 10/26/17 United States h Tranche B-6 Term Loan, 6.50%, 3/31/18 United States h Caesars Entertainment Operating Co. Inc., Senior Tranche, first lien, 3/01/17, B5B, 5.949% United States B6B, 6.949% United States i B7, 9.75% United States h Cengage Learning Acquisitions Inc., First Lien Exit Term Loan, 7.00%, 3/31/20 United States First Data Corp., senior bond, 12.625%, 1/15/21 United States senior note, 11.75%, 8/15/21 United States e,j First Data Holdings Inc., 144A, PIK, 14.50%, 9/24/19 United States iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States h Tranche B Term Loan, 3.807%, 1/29/16 United States h Tranche C Term Loan, 3.807%, 1/29/16 United States h Tranche D Term Loan, 6.907%, 1/30/19 United States h Tranche E Term Loan, 7.657%, 7/30/19 United States h JC Penney Corp. Inc., Term Loan, 6.00%, 5/22/18 United States NGPL PipeCo LLC, e secured note, 144A, 7.119%, 12/15/17 United States e,k senior secured note, 144A, 9.625%, 6/01/19 United States h Term Loan B, 6.75%, 9/15/17 United States Walter Energy Inc., e first lien, 144A, 9.50%, 10/15/19 United States e,j second lien, 144A, PIK, 11.00%, 4/01/20 United States h,i Term Loan B, 7.25%, 4/01/18 United States Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $865,014,042) Corporate Notes and Senior Floating Rate Interests in Reorganization 0.8% b,l Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States  h,l Texas Competitive Electric Holdings Co. LLC, Extended Term Loan, 4.65%, 10/10/17 United States e,l Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, 144A, 11.50%, 10/01/20 United States Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $234,811,922) Shares Companies in Liquidation 0.6% a Adelphia Recovery Trust United States a,f Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States a,f,g Century Communications Corp., Contingent Distribution United States  a,b FIM Coinvestor Holdings I, LLC United States  a,m Lehman Brothers Holdings Inc., Bankruptcy Claim United States a,f,g NewPage Corp. Litigation Trust, Contingent Distribution United States  Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2014 (unaudited) (continued) a,f,g Tribune Litigation Trust, Contingent Distribution United States  Total Companies in Liquidation (Cost $164,973,082) Principal Amount* Municipal Bonds (Cost $67,664,620) 0.2% Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States Total Investments before Short Term Investments (Cost $18,168,106,591) Short Term Investments 7.2% U.S. Government and Agency Securities 7.1% n U.S. Treasury Bills, 2/19/15 United States o 10/02/14 - 3/19/15 United States Total U.S. Government and Agency Securities (Cost $1,799,057,185) Total Investments before Money Market Funds and Repurchase Agreements (Cost $19,967,163,776) p Repurchase Agreements (Cost $4,000,000) 0.0%  Credit Suisse Securities (USA) LLC, 0.00%, 10/01/14 (Maturity Value $4,000,000) United States Collateralized by U.S. Treasury Bonds, 4.375%, 5/15/41 (valued at $4,083,923) Shares Investments from Cash Collateral Received for Loaned Securities (Cost $12,438,660) 0.1% Money Market Funds 0.1% q BNY Mellon Overnight Government Fund, 0.026% United States Total Investments (Cost $19,983,602,436) 98.9% Securities Sold Short ( ) % ) Other Assets, less Liabilities 2.4% Net Assets 100.0% $ Shares Securities Sold Short (1.3)% Common Stocks (1.3)% Diversified Telecommunication Services (0.5)% AT&T Inc. United States $ ) Pharmaceuticals (0.8)% AbbVie Inc. United States ) Total Securities Sold Short (Proceeds $321,898,985) $ )  Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 5 regarding restricted securities. c At September 30, 2014, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time. d See Note 6 regarding holdings of 5% voting securities. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2014, the aggregate value of these securities was $409,720,321, representing 1.61% of net assets. f Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. g Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2014, the aggregate value of these securities was $39,866,546, representing 0.16% of net assets. h The coupon rate shown represents the rate at period end. i A portion or all of the security purchased on a delayed delivery basis. j Income may be received in additional securities and/or cash. k A portion or all of the security is on loan at September 30, 2014. Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2014 (unaudited) (continued) l Defaulted security or security for which income has been deemed uncollectible. m Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount unsecured claims. n The security is traded on a discount basis with no stated coupon rate. o Security or a portion of the security has been pledged as collateral for securities sold short and open futures contracts. At September 30, 2014, the aggregate value of these securities and/or cash pledged as collateral was $520,414,614, representing 2.04% of net assets. p At September 30, 2014, all repurchase agreements had been entered into on that date. q The rate shown is the annualized seven-day yield at period end. At September 30, 2014, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short $ 12/15/14 $ $ - EUR/USD Short 12/15/14 - GBP/USD Short 12/15/14 - ) Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ At September 30, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro BANT Buy $ 10/16/14 $ - $ ) Euro BANT Sell 10/16/14 - Euro BBU Sell 10/16/14 - Euro DBFX Buy 10/16/14 - ) Euro FBCO Buy 10/16/14 - ) Euro HSBC Buy 10/16/14 - ) Euro SCBT Buy 10/16/14 - ) Euro SSBT Buy 10/16/14 - ) British Pound BANT Buy 10/22/14 - ) British Pound BANT Sell 10/22/14 - British Pound DBFX Buy 10/22/14 - ) British Pound SCBT Buy 10/22/14 - ) British Pound SSBT Buy 10/22/14 - ) British Pound SSBT Sell 10/22/14 - South Korean Won BBU Sell 11/12/14 - South Korean Won DBFX Sell 11/12/14 - Euro BANT Sell 11/17/14 - Euro BBU Sell 11/17/14 - Euro DBFX Sell 11/17/14 - Euro HSBC Sell 11/17/14 - Euro SCBT Sell 11/17/14 - Euro SSBT Sell 11/17/14 - British Pound BANT Sell 11/21/14 ) British Pound BBU Buy 11/21/14 - ) British Pound BBU Sell 11/21/14 - British Pound FBCO Sell 11/21/14 - Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2014 (unaudited) (continued) British Pound SCBT Buy 11/21/14 - ) British Pound SCBT Sell 11/21/14 - British Pound SSBT Sell 11/21/14 - Euro BANT Sell 1/20/15 - Euro DBFX Sell 1/20/15 - Euro FBCO Sell 1/20/15 - Euro HSBC Sell 1/20/15 - Euro SCBT Sell 1/20/15 - Euro SSBT Sell 1/20/15 - British Pound BANT Buy 1/21/15 - ) British Pound BBU Buy 1/21/15 ) British Pound DBFX Sell 1/21/15 - British Pound FBCO Buy 1/21/15 - British Pound FBCO Sell 1/21/15 - British Pound HSBC Buy 1/21/15 - ) British Pound HSBC Sell 1/21/15 - British Pound SCBT Sell 1/21/15 - British Pound SSBT Buy 1/21/15 - ) British Pound SSBT Sell 1/21/15 - South Korean Won BANT Sell 2/12/15 - South Korean Won BONY Sell 2/12/15 - South Korean Won FBCO Sell 2/12/15 - South Korean Won HSBC Sell 2/12/15 - Swiss Franc BANT Sell 2/12/15 - Swiss Franc DBFX Buy 2/12/15 - ) Swiss Franc DBFX Sell 2/12/15 - Swiss Franc FBCO Buy 2/12/15 - ) Swiss Franc FBCO Sell 2/12/15 - British Pound BANT Buy 2/19/15 - ) British Pound BANT Sell 2/19/15 ) British Pound DBFX Buy 2/19/15 - British Pound FBCO Buy 2/19/15 32 - British Pound FBCO Sell 2/19/15 ) British Pound HSBC Sell 2/19/15 ) British Pound SCBT Buy 2/19/15 75 - British Pound SCBT Sell 2/19/15 ) British Pound SSBT Sell 2/19/15 - Euro BANT Sell 2/27/15 ) Euro BONY Sell 2/27/15 - Euro DBFX Sell 2/27/15 - Euro FBCO Sell 2/27/15 - Euro HSBC Sell 2/27/15 - Euro SCBT Sell 2/27/15 - Euro SSBT Sell 2/27/15 - Canadian Dollar BONY Buy 3/18/15 - ) Canadian Dollar BONY Sell 3/18/15 - Canadian Dollar SCBT Sell 3/18/15 - Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2014 (unaudited) (continued) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. SCBT - Standard Chartered Bank SSBT - State Street Bank and Trust Co., N.A. Currency CAD - Canadian Dollar CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt GO - General Obligation IDR - International Depositary Receipt PIK - Payment-In-Kind Franklin Mutual International Fund Statement of Investments, September 30, 2014 (unaudited) Country Shares Value Common Stocks 87.5% Aerospace & Defense 0.8% Safran SA France $ Airlines 1.2% a International Consolidated Airlines Group SA United Kingdom Auto Components 2.3% Cie Generale des Etablissements Michelin, B France Pirelli & C. SpA Italy Xinyi Glass Holdings Ltd. Hong Kong Automobiles 0.8% Hyundai Motor Co. South Korea Banks 8.5% Barclays PLC United Kingdom Commerzbank AG Germany Hana Financial Group Inc. South Korea HSBC Holdings PLC United Kingdom Industrial and Commercial Bank of China Ltd., H China a ING Groep NV, IDR Netherlands KB Financial Group Inc. South Korea a National Bank of Greece SA Greece UniCredit SpA Italy Capital Markets 3.8% a Anima Holding SpA Italy China Galaxy Securities Co. Ltd., H China Credit Suisse Group AG Switzerland Sun Hung Kai & Co. Ltd. Hong Kong Chemicals 1.4% Arkema France Huabao International Holdings Ltd. Hong Kong Construction & Engineering 1.8% FLSmidth & Co. AS Denmark Sinopec Engineering Group Co. Ltd. China Construction Materials 0.3% SA des Ciments Vicat France Diversified Financial Services 1.6% First Pacific Co. Ltd. Hong Kong Metro Pacific Investments Corp. Philippines Diversified Telecommunication Services 2.0% a Hellenic Telecommunications Organization SA Greece Koninklijke KPN NV Netherlands TDC AS Denmark Electric Utilities 2.6% Enel SpA Italy Power Assets Holdings Ltd. Hong Kong Food & Staples Retailing 0.9% a Metro AG Germany Quarterly Statement of Investments. | See Notes to Statements of Investments. Franklin Mutual International Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Tesco PLC United Kingdom Hotels, Restaurants & Leisure 3.3% Accor SA France Kuoni Reisen Holding AG, B Switzerland Mandarin Oriental International Ltd. Hong Kong Industrial Conglomerates 0.8% Jardine Matheson Holdings Ltd. Hong Kong Jardine Strategic Holdings Ltd. Hong Kong Siemens AG Germany Insurance 21.0% ACE Ltd. United States Ageas Belgium Catlin Group Ltd. United Kingdom China Pacific Insurance (Group) Co. Ltd., H China Direct Line Insurance Group PLC United Kingdom Friends Life Group Ltd. United Kingdom Great Eastern Holdings Ltd. Singapore Korean Reinsurance Co. South Korea Lancashire Holdings Ltd. United Kingdom a NN Group NV Netherlands a,b NN Group NV, 144A Netherlands PICC Property and Casualty Co. Ltd., H China a RSA Insurance Group PLC United Kingdom a Storebrand ASA Norway UNIQA Insurance Group AG Austria Zurich Insurance Group AG Switzerland Machinery 2.7% CNH Industrial NV (EUR Traded) United Kingdom CNH Industrial NV, special voting (EUR Traded) United Kingdom IMI PLC United Kingdom KUKA AG Germany Vossloh AG Germany Marine 1.2% A.P. Moeller-Maersk AS, B Denmark Media 3.3% Nine Entertainment Co. Holdings Ltd. Australia Reed Elsevier PLC United Kingdom RTL Group SA Germany Seven West Media Ltd. Australia Sinomedia Holding Ltd. China Metals & Mining 3.5% Anglo American PLC United Kingdom a ThyssenKrupp AG Germany Voestalpine AG Austria Multiline Retail 2.5% Hyundai Department Store Co. Ltd. South Korea Marks & Spencer Group PLC United Kingdom Oil, Gas & Consumable Fuels 4.8% BG Group PLC United Kingdom BP PLC United Kingdom a Cairn Energy PLC United Kingdom China Shenhua Energy Co. Ltd., H China Franklin Mutual International Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Royal Dutch Shell PLC, A United Kingdom 23,039 882,335 Talisman Energy Inc. Canada 48,790 422,271 4,183,184 Pharmaceuticals 3.0% AstraZeneca PLC United Kingdom 3,057 220,135 Novartis AG Switzerland 9,469 894,181 Shire PLC Ireland 6,200 536,780 Teva Pharmaceutical Industries Ltd., ADR Israel 17,640 948,150 2,599,246 Real Estate Management & Development 1.1% Takara Leben Co. Ltd. Japan 257,700 958,840 Road & Rail 1.9% a CAR Inc. China 645,953 989,979 a FirstGroup PLC United Kingdom 361,524 703,367 1,693,346 Semiconductors & Semiconductor Equipment 1.6% a SK Hynix Semiconductor Inc. South Korea 31,026 1,374,914 Specialty Retail 4.8% Baoxin Auto Group Ltd. China 1,746,889 1,309,382 China ZhengTong Auto Services Holdings Ltd. China 2,187,887 1,282,078 a Dufry AG Switzerland 5,954 908,084 Kingfisher PLC United Kingdom 132,792 697,343 4,196,887 Technology Hardware, Storage & Peripherals 1.0% Samsung Electronics Co. Ltd. South Korea 763 856,336 Trading Companies & Distributors 0.9% a Kloeckner & Co. SE Germany 60,760 836,015 Wireless Telecommunication Services 2.1% Tele2 AB, B Sweden 58,472 706,078 Vodafone Group PLC United Kingdom 334,960 1,110,036 1,816,114 Total Common Stocks (Cost $72,716,457) 76,541,656 Preferred Stocks (Cost $1,441,677) 1.4% Automobiles 1.4% Volkswagen AG, pfd. Germany 5,865 1,217,696 Total Investments before Short Term Investments (Cost $74,158,134) 77,759,352 Short Term Investments 2.3% Principal Amount U.S. Government and Agency Securities 2.3% c U.S. Treasury Bills, d 12/26/14 United States 1,000,000 999,976 10/02/14 - 1/02/15 United States 1,000,000 999,981 Total U.S. Government and Agency Securities (Cost $1,999,853) 1,999,957 Total Investments (Cost $76,157,987) 91.2% 79,759,309 Securities Sold Short ( ) % (320,857 ) Other Assets, less Liabilities 9.2% 8,052,684 Net Assets 100.0% $ 87,491,136 Shares Securities Sold Short (Proceeds $309,536) (0.4)% Common Stocks (0.4)% Pharmaceuticals (0.4)% AbbVie Inc. United States 5,555 $ (320,857 ) Franklin Mutual International Fund Statement of Investments, September 30, 2014 (unaudited) (continued) a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2014, the value of this security was $624,899, representing less than 0.71% of net assets. c The security is traded on a discount basis with no stated coupon rate. d Security or a portion of the security has been pledged as collateral for securities sold short and open futures contracts. At September 30, 2014, the value of this security and/or cash pledged as collateral was $1,033,976, representing 1.18% of net assets. At September 30, 2014, the fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 1 $ 130,988 12/15/14 $ 2,909 $ - EUR/USD Short 40 6,317,500 12/15/14 158,737 - GBP/USD Short 39 3,946,556 12/15/14 4,980 - Net unrealized appreciation (depreciation) $ 166,626 At September 30, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forw ard Exchange Contracts Contract Settlement UnrealizedUnrealized Currency Counterparty a Type Quantity Amount DateAppreciation Depreciation Australian Dollar HSBC Buy 203,814 $ 186,549 10/20/14 $ 92 $ (8,461 ) Australian Dollar HSBC Sell 1,448,500 1,343,419 10/20/14 77,097 - Japanese Yen BONY Buy 2,700,000 26,359 10/22/14 - (1,732 ) Japanese Yen DBFX Buy 2,447,530 23,833 10/22/14 - (1,509 ) Japanese Yen DBFX Sell 7,723,698 75,841 10/22/14 5,394 - Japanese Yen FBCO Buy 45,203,404 444,061 10/22/14 - (31,761 ) Japanese Yen FBCO Sell 3,602,210 35,299 10/22/14 2,443 - Japanese Yen HSBC Buy 22,392,000 220,135 10/22/14 - (15,897 ) Japanese Yen HSBC Sell 22,219,299 210,029 10/22/14 7,367 - Japanese Yen SCBT Sell 9,800,000 89,934 10/22/14 548 - Japanese Yen SSBT Buy 4,620,000 44,960 10/22/14 - (2,821 ) Japanese Yen SSBT Sell 135,211,082 1,334,930 10/22/14 101,670 - Sw edish Krona BANT Buy 780,584 110,239 11/12/14 7 (2,106 ) Sw edish Krona BANT Sell 233,661 34,180 11/12/14 1,809 - Sw edish Krona BBU Sell 4,511,611 692,294 11/12/14 67,264 - Sw edish Krona DBFX Buy 291,943 41,965 11/12/14 68 (1,588 ) Sw edish Krona DBFX Sell 1,715,514 241,376 11/12/14 3,712 - Sw edish Krona FBCO Sell 49,156 7,132 11/12/14 322 - Sw edish Krona SSBT Buy 260,230 36,345 11/12/14 103 (397 ) Euro BANT Buy 348,897 463,345 11/17/14 3 (22,579 ) Euro BANT Sell 408,118 558,726 11/17/14 43,143 - Euro BBU Buy 99,913 133,787 11/17/14 - (7,565 ) Euro BBU Sell 507,241 695,134 11/17/14 54,326 - Euro DBFX Buy 96,956 128,541 11/17/14 - (6,055 ) Euro DBFX Sell 21,356 28,956 11/17/14 1,977 - Euro FBCO Buy 123,692 162,483 11/17/14 - (6,221 ) Franklin Mutual International Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Euro HSBC Buy 11/17/14 - ) Euro HSBC Sell 11/17/14 - Euro SCBT Buy 11/17/14 - ) Euro SCBT Sell 11/17/14 - Euro SSBT Buy 11/17/14 - ) Euro SSBT Sell 11/17/14 - Norw egian Krone BANT Buy 11/21/14 - ) Norw egian Krone BANT Sell 11/21/14 - Norw egian Krone BONY Buy 11/21/14 6 ) Norw egian Krone BONY Sell 11/21/14 - Norw egian Krone DBFX Buy 11/21/14 - ) Norw egian Krone DBFX Sell 11/21/14 - Norw egian Krone SSBT Buy 11/21/14 - ) Euro BANT Sell 1/20/15 - Euro DBFX Sell 1/20/15 - Euro FBCO Sell 1/20/15 - Euro HSBC Sell 1/20/15 - Euro SCBT Sell 1/20/15 - Euro SSBT Sell 1/20/15 - South Korean Won BANT Sell 2/12/15 - South Korean Won BONY Sell 2/12/15 - South Korean Won FBCO Sell 2/12/15 - South Korean Won HSBC Buy 2/12/15 - ) South Korean Won HSBC Sell 2/12/15 - Sw iss Franc BANT Buy 2/12/15 - ) Sw iss Franc BANT Sell 2/12/15 - Sw iss Franc DBFX Buy 2/12/15 - ) Sw iss Franc FBCO Buy 2/12/15 - ) Sw iss Franc FBCO Sell 2/12/15 - Danish Krone BANT Buy 2/17/15 - ) Danish Krone BANT Sell 2/17/15 - Danish Krone DBFX Buy 2/17/15 18 - Danish Krone DBFX Sell 2/17/15 - Danish Krone SSBT Sell 2/17/15 - British Pound BANT Buy 2/19/15 - ) British Pound BANT Sell 2/19/15 - British Pound BBU Buy 2/19/15 8 - British Pound DBFX Buy 2/19/15 1 - British Pound FBCO Buy 2/19/15 3 - British Pound FBCO Sell 2/19/15 - British Pound HSBC Buy 2/19/15 - ) British Pound SSBT Buy 2/19/15 - ) British Pound SSBT Sell 2/19/15 - Philippine Peso BONY Buy 3/23/15 - ) Philippine Peso BONY Sell 3/23/15 - Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. Franklin Mutual International Fund Statement of Investments, September 30, 2014 (unaudited) (continued) ABBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. SCBT - Standard Chartered Bank SSBT - State Street Bank and Trust Co., N.A. Currency CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt IDR - International Depositary Receipt Franklin Mutual Quest Fund Statement of Investments, September 30, 2014 (unaudited) Country Shares/Warrants Value Common Stocks and Other Equity Interests 61.7% Aerospace & Defense 0.5% a B/E Aerospace Inc. United States $ Auto Components 0.3% a,b International Automotive Components Group Brazil LLC Brazil a,b,c International Automotive Components Group North America LLC United States Automobiles 2.3% General Motors Co. United States a General Motors Co., wts., 7/10/16 United States a General Motors Co., wts., 7/10/19 United States Banks 5.1% Barclays PLC United Kingdom BB&T Corp. United States BNP Paribas SA France CIT Group Inc. United States Citizens Financial Group Inc. United States Guaranty Bancorp United States SunTrust Banks Inc. United States Wells Fargo & Co. United States Capital Markets 0.6% Credit Suisse Group AG Switzerland Chemicals 0.5% Arkema France a,d,e Dow Corning Corp., Contingent Distribution United States  Communications Equipment 0.4% a,c,e Sorenson Communications Inc., Membership Interests United States Consumer Finance 1.7% a Ally Financial Inc. United States Diversified Consumer Services 0.2% a Cengage Learning Holdings II LP United States Diversified Financial Services 0.4% Capmark Financial Group Inc. United States Diversified Telecommunication Services 3.0% a,d,e Global Crossing Holdings Ltd., Contingent Distribution United States  Koninklijke KPN NV Netherlands TDC AS Denmark Electric Utilities 0.2% Entergy Corp. United States Energy Equipment & Services 3.5% Fugro NV, IDR Netherlands Rowan Cos. PLC United States Transocean Ltd. United States Health Care Equipment & Supplies 1.4% Covidien PLC United States Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Quest Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Medtronic Inc. United States 990,476 61,359,988 83,573,161 Hotels, Restaurants & Leisure 1.4% a Caesars Acquisition Co., A United States 1,620,910 15,350,018 a Caesars Entertainment Corp. United States 2,255,010 28,368,026 a Pinnacle Entertainment Inc. United States 1,630,260 40,903,223 84,621,267 Independent Power & Renewable Electricity Producers 1.7% NRG Energy Inc. United States 3,345,954 101,984,678 Insurance 7.2% Ageas Belgium 3,724,110 123,623,052 The Allstate Corp. United States 846,692 51,961,488 American International Group Inc. United States 565,456 30,545,933 a,b Olympus Re Holdings Ltd. United States 97,300 — a RSA Insurance Group PLC United Kingdom 15,458,075 121,426,247 White Mountains Insurance Group Ltd. United States 171,770 108,227,124 435,783,844 Media 7.5% f,g CBS Corp., B United States 1,731,650 92,643,275 Comcast Corp., Special A United States 763,114 40,826,599 a DIRECTV United States 208,960 18,079,219 a,b Lee Enterprises Inc., wts., 12/31/22 United States 1,110,000 1,665,000 h New Media Investment Group Inc. United States 2,504,758 41,654,126 RTL Group SA Germany 916,292 78,561,304 Time Warner Cable Inc. United States 127,770 18,333,717 Time Warner Inc. United States 125,650 9,450,136 a Tribune Media Co., A United States 1,152,442 75,830,684 a Tribune Media Co., B United States 706,604 46,494,543 a Tribune Publishing Co. United States 464,761 9,378,877 Twenty-First Century Fox Inc., B United States 679,900 22,647,469 455,564,949 Metals & Mining 0.7% Freeport-McMoRan Inc., B United States 938,287 30,635,071 a ThyssenKrupp AG Germany 472,089 12,386,080 43,021,151 Oil, Gas & Consumable Fuels 5.1% Apache Corp. United States 771,310 72,402,870 BP PLC United Kingdom 5,950,967 43,750,229 China Shenhua Energy Co. Ltd., H China 8,513,995 23,739,382 Royal Dutch Shell PLC, A United Kingdom 3,163,621 121,158,598 Talisman Energy Inc. Canada 5,299,120 45,837,388 306,888,467 Personal Products 0.5% Avon Products Inc. United States 2,375,997 29,937,562 Pharmaceuticals 1.4% AstraZeneca PLC, ADR United Kingdom 190,965 13,642,540 a Hospira Inc. United States 245,274 12,761,606 Teva Pharmaceutical Industries Ltd., ADR Israel 1,092,171 58,704,191 85,108,337 Real Estate Investment Trusts (REITs) 2.4% Spirit Realty Capital Inc. United States 13,241,902 145,263,665 Real Estate Management & Development 1.0% e Canary Wharf Group PLC United Kingdom 8,298,072 61,260,049 Semiconductors & Semiconductor Equipment 0.4% Altera Corp. United States 627,330 22,445,867 Software 1.6% Microsoft Corp. United States 414,651 19,223,221 Franklin Mutual Quest Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Symantec Corp. United States Technology Hardware, Storage & Peripherals 2.8% a,h Eastman Kodak Co. United States a,h Eastman Kodak Co., wts., 9/03/18 United States a,h Eastman Kodak Co., wts., 9/03/18 United States Samsung Electronics Co. Ltd. South Korea Tobacco 5.3% Altria Group Inc. United States British American Tobacco PLC United Kingdom Imperial Tobacco Group PLC United Kingdom Lorillard Inc. United States Philip Morris International Inc. United States Wireless Telecommunication Services 2.6% Vodafone Group PLC United Kingdom Total Common Stocks and Other Equity Interests (Cost $3,337,987,609) Preferred Stocks 3.5% Automobiles 1.7% Hyundai Motor Co., 2nd pfd. South Korea Volkswagen AG, pfd. Germany Technology Hardware, Storage & Peripherals 1.8% Samsung Electronics Co. Ltd., pfd. South Korea Total Preferred Stocks (Cost $244,913,412) Principal Amount * Corporate Bonds, Notes and Senior Floating Rate Interests 21.6% Avaya Inc., i senior note, 144A, 10.50%, 3/01/21 United States i senior secured note, 144A, 7.00%, 4/01/19 United States j Tranche B-3 Term Loan, 4.654%, 10/26/17 United States j Tranche B-6 Term Loan, 6.50%, 3/31/18 United States Caesars Entertainment Operating Co. Inc., senior secured note, 11.25%, 6/01/17 United States j Senior Tranche, First Lien, B5B, 5.949%, 3/01/17 United States j Senior Tranche, First Lien, B6B, 6.949%, 3/01/17 United States j,k Senior Tranche, First Lien, B7, 9.75%, 3/01/17 United States j Cengage Learning Acquisitions Inc., First Lien Exit Term Loan, 7.00%, 3/31/20 United States h,j Eastman Kodak Co., First Lien Term Loan, 7.25%, 9/03/19 United States Second Lien Term Loan, 10.75%, 9/03/20 United States First Data Corp., senior bond, 12.625%, 1/15/21 United States senior note, 11.75%, 8/15/21 United States i senior secured bond, 144A, 8.25%, 1/15/21 United States i,l First Data Holdings Inc., 144A, PIK, 14.50%, 9/24/19 United States GenOn Americas Generation LLC, senior bond, 9.125%, 5/01/31 United States iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States j Tranche B Term Loan, 3.807%, 1/29/16 United States j Tranche C Term Loan, 3.807%, 1/29/16 United States j Tranche D Term Loan, 6.907%, 1/30/19 United States j Tranche E Term Loan, 7.657%, 7/30/19 United States j JC Penney Corp. Inc., Term Loan, 6.00%, 5/22/18 United States Lee Enterprises Inc., j Second Lien Term Loan, 12.00%, 12/31/22 United States i senior secured note, first lien, 144A, 9.50%, 3/15/22 United States j Moxie Liberty LLC, Construction B-1 Term Loan, 7.50%, 8/21/20 United States j Moxie Patriot LLC, Construction B-1 Term Loan, 6.75%, 12/18/20 United States Franklin Mutual Quest Fund Statement of Investments, September 30, 2014 (unaudited) (continued) j New Media Holdings II LLC, first lien, 7.25%, 6/04/20 United States NGPL PipeCo LLC, i secured note, 144A, 7.119%, 12/15/17 United States i,m senior secured note, 144A, 9.625%, 6/01/19 United States j Term Loan B, 6.75%, 9/15/17 United States c Sorenson Communications Inc., j Exit First Lien Term Loan, 8.00%, 4/30/20 United States i,l secured note, second lien, 144A, PIK, 9.00%, 10/31/20 United States c,i,l Sorenson Holdings LLC/Finance Corp., senior note, 144A, PIK, 13.00%, 10/31/21 United States Spirit Realty Capital Inc., cvt., senior note, 2.875%, 5/15/19 United States 3.75%, 5/15/21 United States i Sunshine Oilsands Ltd., secured note, 144A, 10.00%, 8/01/17 Canada Toys R Us-Delaware Inc., 9/01/16, i first lien, 144A, 7.375% United States j,k Term Loan B1, 6.00% United States Walter Energy Inc., i first lien, 144A, 9.50%, 10/15/19 United States i,l second lien, 144A, PIK, 11.50%, 4/01/20 United States j,k Term Loan B, 7.25%, 4/01/18 United States Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $1,300,257,417) Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization 4.4% b,n Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States  n Nortel Networks Corp., cvt., senior note, 1.75%, 4/15/12 Canada 2.125%, 4/15/14 Canada n Nortel Networks Ltd., senior note, 10.125%, 7/15/13 Canada 10.75%, 7/15/16 Canada n Northern Telecom Ltd., 6.875%, 9/01/23 Canada j,n Texas Competitive Electric Holdings Co. LLC, Extended Term Loan, 4.65%, 10/10/17 United States i,n Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, 144A, 11.50%, 10/01/20 United States Total Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization (Cost $274,523,652) Shares Companies in Liquidation 2.7% a Adelphia Recovery Trust United States a,d Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States a,d,e Century Communications Corp., Contingent Distribution United States  EME Reorganization Trust United States a,b FIM Coinvestor Holdings I, LLC United States  a,h,i KGen Power Corp., 144A United States a,o Lehman Brothers Holdings Inc., Bankruptcy Claim United States a,d,e Tribune Media Litigation Trust, Contingent Distribution United States  Total Companies in Liquidation (Cost $126,944,605) Principal Amount * Asset-Backed Securities 0.5% Diversified Financial Services 0.5% Master Asset Vehicle, 2009-2, j A2, FRN, 0.765%, 1/22/17 Canada CAD B, zero cpn., 7/15/56 Canada CAD Total Asset-Backed Securities (Cost $27,036,548) Municipal Bonds (Cost $16,960,162) 0.3% Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States Number of Contracts Options Purchased 0.0%  Calls - Exchange-Traded Automobiles 0.0%  General Motors Co., January Strike Price $40, Expires 1/17/15 United States Franklin Mutual Quest Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Hotels, Restaurants & Leisure 0.0% Caesars Entertainment Corp., January Strike Price $22.50, Expires 1/17/15 United States 1,000 — Media 0.0% † CBS Corp., B, December Strike Price $65, Expires 12/20/14 United States 3,000 90,000 Time Warner Cable Inc., January Strike Price $150, Expires 1/17/15 United States 3,000 1,350,000 1,440,000 Tobacco 0.0% † Lorillard Inc., January Strike Price $65, Expires 1/17/15 United States 5,500 143,000 Total Options Purchased (Cost $7,472,407) 1,823,000 Total Investments before Short Term Investments (Cost $5,336,095,812) 5,748,833,068 Principal Amount* Short Term Investments 4.2% U.S. Government and Agency Securities (Cost $246,470,601) 4.1% f,p U.S. Treasury Bills, 10/02/14 - 3/19/15 United States 246,500,000 246,488,011 Total Investments before Money Market Funds and Repurchase Agreements (Cost $5,582,566,413) 5,995,321,079 q Repurchase Agreements (Cost $4,500,000) 0.1% Credit Suisse Securities (USA) LLC, 0.00%, 10/01/14 (Maturity Value $4,500,000) United States 4,500,000 4,500,000 Collateralized by U.S. Treasury Bonds, 4.375%, 5/15/41 (valued at $4,595,975) Shares Investments from Cash Collateral Received for Loaned Securities (Cost $3,245,640) 0.0% † Money Market Funds 0.0% † r BNY Mellon Overnight Government Fund, 0.026% United States 3,245,640 3,245,640 Total Investments (Cost $5,590,312,053) 98.9% 6,003,066,719 Options Written ( ) % (7,696,215 ) Securities Sold Short ( ) % (35,052,348 ) Other Assets, less Liabilities 1.8% 107,582,935 Net Assets 100.0% $ 6,067,901,091 Number of Contracts Options Written (0.1)% Calls - Exchange-Traded Media (0.0)% † CBS Corp., B, December Strike Price $72.50, Expires 12/20/14 United States 3,000 $ (15,000 ) Puts - Exchange-Traded Aerospace & Defense (0.1)% B/E Aerospace Inc., October Strike Price $90, Expires 10/18/14 United States 3,500 (2,198,000 ) Automobiles (0.0)% † General Motors Co., January Strike Price $32, Expires 1/17/15 United States 3,000 (549,000 ) General Motors Co., January Strike Price $35, Expires 1/17/15 United States 3,000 (1,140,000 ) (1,689,000 ) Hotels, Restaurants & Leisure (0.0)% † Caesars Entertainment Corp., January Strike Price $12.50, Expires 1/17/15 United States 1,800 (324,000 ) Media (0.0)% † CBS Corp., B, December Strike Price $55, Expires 12/20/14 United States 3,000 (1,140,000 ) Tobacco (0.0)% † Lorillard Inc., January Strike Price $55, Expires 1/17/15 United States 5,500 (390,500 ) Franklin Mutual Quest Fund Statement of Investments, September 30, 2014 (unaudited) (continued) (5,741,500 ) Counterparty Puts - Over-the-Counter Banks )% † Barclays PLC, December Strike Price 2.40 GBP, Expires 12/19/14 MSCS 6,467 (1,939,715 ) Total Options Written (Premiums Received $6,572,760) $ (7,696,215 ) Country Shares Securities Sold Short (0.6)% Common Stocks (Proceeds $5,539,447) (0.1)% Diversified Telecommunication Services (0.1)% AT&T Inc. United States 150,000 $ (5,286,000 ) Principal Amount* Corporate Notes (Proceeds $28,415,494) (0.5)% Construction Materials (0.5)% NRG Energy Inc., senior note, 7.875%, 5/15/21 United States 20,000,000 (21,600,000 ) Vulcan Materials Co., senior note, 6.50%, 12/01/16 United States 3,565,000 (3,870,253 ) 7.00%, 6/15/18 United States 3,853,000 (4,296,095 ) (29,766,348 ) Total Securities Sold Short (Proceeds $33,954,941) $ (35,052,348 ) * The principal amount is stated in U.S. dollars unless otherwise indicated. † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 5 regarding restricted securities. c At September 30, 2014, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. d Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2014, the aggregate value of these securities was $83,537,149, representing 1.38% of net assets. f Security or a portion of the security has been pledged as collateral for securities sold short, open futures, and written options contracts. At September 30, 2014, the aggregate value of these securities and/or cash pledged as collateral was $73,777,371, representing 1.22% of net assets. g A portion or all of the security is held in connection with written option contracts open at year end. h See Note 6 regarding holdings of 5% voting securities. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2014, the aggregate value of these securities was $432,236,644, representing 7.12% of net assets. j The coupon rate shown represents the rate at period end. k A portion or all of the security purchased on a delayed delivery basis. l Income may be received in additional securities and/or cash. m A portion or all of the security is on loan at September 30, 2014. n Defaulted security or security for which income has been deemed uncollectible. o Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. p The security is traded on a discount basis with no stated coupon rate. q At September 30, 2014, all repurchase agreements had been entered into on that date. r The rate shown is the annualized seven-day yield at period end. Franklin Mutual Quest Fund Statement of Investments, September 30, 2014 (unaudited) (continued) At September 30, 2014, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 16 $ 12/15/14 $ $ - EUR/USD Short 12/15/14 - GBP/USD Short 12/15/14 - ) Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ At September 30, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro BANT Buy $ 10/16/14 $ - $ ) Euro BANT Sell 10/16/14 - Euro BBU Sell 10/16/14 - Euro DBFX Buy 10/16/14 ) Euro FBCO Buy 10/16/14 - ) Euro HSBC Buy 10/16/14 - ) Euro SCBT Buy 10/16/14 - ) Euro SCBT Sell 10/16/14 - Euro SSBT Buy 10/16/14 - ) Euro SSBT Sell 10/16/14 - British Pound BANT Buy 10/22/14 - ) British Pound BANT Sell 10/22/14 - British Pound BBU Buy 10/22/14 - ) British Pound BBU Sell 10/22/14 - British Pound SCBT Buy 10/22/14 - ) British Pound SCBT Sell 10/22/14 - British Pound SSBT Sell 10/22/14 - South Korean Won BBU Sell 11/12/14 - South Korean Won DBFX Sell 11/12/14 - Euro BANT Sell 11/17/14 - Euro BBU Sell 11/17/14 - Euro BONY Sell 11/17/14 - Euro DBFX Sell 11/17/14 - Euro HSBC Sell 11/17/14 - Euro SCBT Sell 11/17/14 - Euro SSBT Sell 11/17/14 - British Pound BANT Sell 11/21/14 - British Pound SSBT Sell 11/21/14 - Euro BANT Sell 1/20/15 - Euro BONY Sell 1/20/15 - Euro FBCO Sell 1/20/15 - Euro HSBC Sell 1/20/15 - Euro SCBT Sell 1/20/15 - Euro SSBT Sell 1/20/15 - Franklin Mutual Quest Fund Statement of Investments, September 30, 2014 (unaudited) (continued) British Pound BANT Buy 1/21/15 - ) British Pound DBFX Sell 1/21/15 - British Pound HSBC Buy 1/21/15 - ) British Pound HSBC Sell 1/21/15 - British Pound SSBT Buy 1/21/15 - ) British Pound SSBT Sell 1/21/15 - South Korean Won BANT Sell 2/12/15 - South Korean Won BONY Sell 2/12/15 - South Korean Won FBCO Sell 2/12/15 - South Korean Won HSBC Buy 2/12/15 ) South Korean Won HSBC Sell 2/12/15 - Swiss Franc BANT Sell 2/12/15 - Swiss Franc DBFX Buy 2/12/15 - ) Swiss Franc DBFX Sell 2/12/15 - Swiss Franc FBCO Buy 2/12/15 - ) Swiss Franc FBCO Sell 2/12/15 - Danish Krone BANT Buy 2/17/15 - ) Danish Krone BANT Sell 2/17/15 - Danish Krone BONY Buy 2/17/15 - ) Danish Krone DBFX Buy 2/17/15 - ) Danish Krone SSBT Buy 2/17/15 - ) Danish Krone SSBT Sell 2/17/15 - British Pound BANT Sell 2/19/15 - British Pound FBCO Sell 2/19/15 - British Pound HSBC Sell 2/19/15 - British Pound SCBT Sell 2/19/15 - British Pound SSBT Sell 2/19/15 - Euro DBFX Sell 2/27/15 - Canadian Dollar SCBT Sell 3/18/15 - Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. MSCS - Morgan Stanley Capital Services, LLC SCBT - Standard Chartered Bank SSBT - State Street Bank and Trust Co., N.A. Currency CAD - Canadian Dollar Franklin Mutual Quest Fund Statement of Investments, September 30, 2014 (unaudited) (continued) CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FRN - Floating Rate Note GO - General Obligation IDR - International Depositary Receipt PIK - Payment-In-Kind Franklin Mutual Shares Fund Statement of Investments, September 30, 2014 (unaudited) Country Shares/Warrants Value Common Stocks and Other Equity Interests 85.3% Aerospace & Defense 1.7% a B/E Aerospace Inc. United States 1,412,070 $ 118,529,156 Huntington Ingalls Industries Inc. United States 1,508,054 157,154,307 275,683,463 Auto Components 0.3% a,b,c International Automotive Components Group Brazil LLC Brazil 7,234,813 1,128,776 a,b,c,d International Automotive Components Group North America LLC United States 63,079,866 51,000,071 52,128,847 Automobiles 1.2% General Motors Co. United States 6,183,080 197,487,575 Banks 8.3% CIT Group Inc. United States 2,102,356 96,624,282 Citigroup Inc. United States 3,362,406 174,239,879 Citizens Financial Group Inc. United States 1,949,739 45,662,887 Columbia Banking System Inc. United States 1,102,002 27,340,670 a,b Columbia Banking System Inc., wts., C, 10/23/16 United States 50,163 8,171,151 a,b FCB Financial Holdings Inc., A, 144A United States 1,647,570 35,545,499 c Guaranty Bancorp United States 1,146,366 15,487,405 a ING Groep NV, IDR Netherlands 7,306,186 104,357,174 JPMorgan Chase & Co. United States 3,550,940 213,908,626 KB Financial Group Inc. South Korea 2,164,443 79,093,111 PNC Financial Services Group Inc. United States 3,438,533 294,269,654 Societe Generale SA France 627,835 32,048,729 State Bank Financial Corp. United States 1,467,000 23,824,080 SunTrust Banks Inc. United States 2,963,080 112,685,932 Wells Fargo & Co. United States 2,093,160 108,572,209 1,371,831,288 Beverages 1.2% Coca-Cola Enterprises Inc. United States 556,852 24,701,955 PepsiCo Inc. United States 1,930,319 179,693,395 204,395,350 Capital Markets 0.9% Credit Suisse Group AG Switzerland 5,043,752 139,850,328 Chemicals 0.0% a,e,f Dow Corning Corp., Contingent Distribution United States 12,630,547 — Communications Equipment 1.2% Cisco Systems Inc. United States 8,126,460 204,542,998 Consumer Finance 0.5% a Ally Financial Inc. United States 3,254,500 75,309,130 Containers & Packaging 0.9% MeadWestvaco Corp. United States 3,395,925 139,029,170 Diversified Consumer Services 0.2% a Cengage Learning Holdings II LP United States 837,095 26,159,219 Diversified Telecommunication Services 0.6% a,e,f Global Crossing Holdings Ltd., Contingent Distribution United States 105,649,309 — Koninklijke KPN NV Netherlands 30,410,640 97,435,004 97,435,004 Electric Utilities 0.4% Entergy Corp. United States 821,510 63,527,368 Energy Equipment & Services 1.8% Baker Hughes Inc. United States 2,448,004 159,267,140 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Shares Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Ensco PLC, A United States 1,076,335 44,463,399 Transocean Ltd. United States 3,071,412 98,193,042 301,923,581 Food & Staples Retailing 3.1% CVS Health Corp. United States 1,698,021 135,145,491 The Kroger Co. United States 4,010,711 208,556,972 Tesco PLC United Kingdom 12,469,885 37,644,844 Walgreen Co. United States 2,283,129 135,321,056 516,668,363 Health Care Equipment & Supplies 3.1% Medtronic Inc. United States 6,804,194 421,519,818 Stryker Corp. United States 1,117,632 90,248,784 511,768,602 Health Care Providers & Services 1.6% Cigna Corp. United States 2,824,433 256,147,829 Independent Power & Renewable Electricity Producers 0.8% NRG Energy Inc. United States 4,399,652 134,101,393 Insurance 8.8% ACE Ltd. United States 1,939,640 203,410,047 a Alleghany Corp. United States 377,389 157,805,210 The Allstate Corp. United States 2,228,178 136,743,284 American International Group Inc. United States 5,079,039 274,369,687 MetLife Inc. United States 2,895,970 155,571,509 a,b Olympus Re Holdings Ltd. United States 202,380 — c White Mountains Insurance Group Ltd. United States 655,346 412,913,854 Zurich Insurance Group AG Switzerland 352,340 105,113,321 1,445,926,912 IT Services 1.3% Xerox Corp. United States 15,854,785 209,758,806 Machinery 1.4% Caterpillar Inc. United States 1,031,114 102,111,219 CNH Industrial NV (EUR Traded) United Kingdom 4,351,332 34,620,374 CNH Industrial NV, special voting (EUR Traded) United Kingdom 5,296,616 42,141,309 c Federal Signal Corp. United States 3,360,800 44,496,992 223,369,894 Marine 1.5% A.P. Moeller-Maersk AS, B Denmark 100,690 239,168,646 Media 8.1% CBS Corp., B United States 3,336,259 178,489,857 Comcast Corp., Special A United States 846,676 45,297,166 a DIRECTV United States 2,003,168 173,314,095 Reed Elsevier PLC United Kingdom 12,648,470 202,608,807 Time Warner Cable Inc. United States 1,769,704 253,934,827 Time Warner Inc. United States 1,428,918 107,468,923 a Tribune Media Co., A United States 766,463 50,433,265 a Tribune Media Co., B United States 469,946 30,922,447 a Tribune Publishing Co. United States 309,101 6,237,658 Twenty-First Century Fox Inc., B United States 8,524,052 283,936,172 1,332,643,217 Metals & Mining 2.3% Anglo American PLC United Kingdom 3,132,060 70,279,643 Freeport-McMoRan Inc., B United States 5,933,533 193,729,852 a ThyssenKrupp AG Germany 4,544,107 119,222,593 383,232,088 Multiline Retail 0.4% Kohl's Corp. United States 1,184,438 72,286,251 Franklin Mutual Shares Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Oil, Gas & Consumable Fuels 7.7% Apache Corp. United States BG Group PLC United Kingdom BP PLC United Kingdom CONSOL Energy Inc. United States Marathon Oil Corp. United States Murphy Oil Corp. United States Royal Dutch Shell PLC, A United Kingdom Talisman Energy Inc. (CAD Traded) Canada Talisman Energy Inc. (USD Traded) Canada Paper & Forest Products 1.1% International Paper Co. United States Personal Products 0.7% Avon Products Inc. United States Pharmaceuticals 8.2% AstraZeneca PLC United Kingdom Eli Lilly & Co. United States a Hospira Inc. United States Merck & Co. Inc. United States Shire PLC Ireland Teva Pharmaceutical Industries Ltd., ADR Israel Real Estate Investment Trusts (REITs) 0.7% c Alexander's Inc. United States Real Estate Management & Development 0.7% f Canary Wharf Group PLC United Kingdom a Forestar Group Inc. United States Software 4.2% Microsoft Corp. United States Symantec Corp. United States Technology Hardware, Storage & Peripherals 3.6% Apple Inc. United States Hewlett-Packard Co. United States Samsung Electronics Co. Ltd. South Korea Tobacco 5.6% Altria Group Inc. United States British American Tobacco PLC United Kingdom Imperial Tobacco Group PLC United Kingdom Lorillard Inc. United States Philip Morris International Inc. United States Wireless Telecommunication Services 1.2% Vodafone Group PLC United Kingdom Total Common Stocks and Other Equity Interests (Cost $9,951,524,203) Convertible Preferred Stocks (Cost $755,800) 0.0%  Banks 0.0%  Columbia Banking System Inc., cvt. pfd., B United States Preferred Stocks (Cost $117,489,716) 0.6% Automobiles 0.6% Volkswagen AG, pfd. Germany Franklin Mutual Shares Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Principal Amount* Corporate Bonds, Notes and Senior Floating Rate Interests 4.2% Avaya Inc., g senior note, 144A, 10.50%, 3/01/21 United States $ 44,206,000 38,901,280 g senior secured note, 144A, 7.00%, 4/01/19 United States 37,416,000 36,597,525 h Tranche B-3 Term Loan, 4.654%, 10/26/17 United States 56,670,951 54,085,339 h Tranche B-6 Term Loan, 6.50%, 3/31/18 United States 13,827,764 13,730,541 h Caesars Entertainment Operating Co. Inc., Senior Tranche, first lien, 3/01/17, B5B, 5.949% United States 9,541,623 8,708,219 B6B, 6.949% United States 45,490,495 41,546,651 i B7, 9.75% United States 30,794,813 29,252,670 h Cengage Learning Acquisitions Inc., First Lien Exit Term Loan, 7.00%, 3/31/20 United States 5,303,350 5,311,305 First Data Corp., senior bond, 12.625%, 1/15/21 United States 11,234,000 13,480,800 senior note, 11.75%, 8/15/21 United States 31,088,000 36,139,800 g,j First Data Holdings Inc., 144A, PIK, 14.50%, 9/24/19 United States 4,336,791 4,569,894 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 74,295,000 75,130,819 h Tranche B Term Loan, 3.807%, 1/29/16 United States 708,077 702,893 h Tranche C Term Loan, 3.807%, 1/29/16 United States 76,893 75,932 h Tranche D Term Loan, 6.907%, 1/30/19 United States 94,620,527 90,510,495 h Tranche E Term Loan, 7.657%, 7/30/19 United States 30,412,812 29,804,556 h JC Penney Corp. Inc., Term Loan, 6.00%, 5/22/18 United States 79,150,108 79,150,108 NGPL PipeCo LLC, g secured note, 144A, 7.119%, 12/15/17 United States 29,468,000 29,615,340 g,k senior secured note, 144A, 9.625%, 6/01/19 United States 43,741,000 46,584,165 h Term Loan B, 6.75%, 9/15/17 United States 2,492,616 2,488,461 Toys R Us-Delaware Inc., 9/01/16, g first lien, 144A, 7.375% United States 21,995,000 21,995,000 h,i Term Loan B-1, 6.00% United States 17,718,676 17,478,375 Walter Energy Inc., g first lien, 144A, 9.50%, 10/15/19 United States 10,819,000 9,791,195 g,j second lien, 144A, PIK, 11.50%, 4/01/20 United States 3,145,000 1,446,700 h,i Term Loan B, 7.25%, 4/01/18 United States 4,518,000 4,004,077 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $663,326,295) 691,102,140 Corporate Notes and Senior Floating Rate Interests in Reorganization 1.4% b,l Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States 19,594 — h,l Texas Competitive Electric Holdings Co. LLC, Extended Term Loan, 4.65%, 10/10/17 United States 194,177,556 144,500,529 g,l Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, 144A, 11.50%, 10/01/20 United States 98,672,000 83,131,160 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $263,451,662) 227,631,689 Shares Companies in Liquidation 0.6% a Adelphia Recovery Trust United States 99,967,609 219,929 a,e Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 12,005,115 147,663 a,b,c,d CB FIM Coinvestors LLC United States 43,105,703 — a,e,f Century Communications Corp., Contingent Distribution United States 33,138,000 — a,b FIM Coinvestor Holdings I, LLC United States 53,924,666 — a,m Lehman Brothers Holdings Inc., Bankruptcy Claim United States 420,480,670 105,645,768 a,e,f Tribune Media Litigation Trust, Contingent Distribution United States 995,004 — a,e,f,l Tropicana Litigation Trust, Contingent Distribution United States 76,355,000 — Principal Amount* f,l Peregrine Investments Holdings Ltd., 6.70%, 1/15/98 Hong Kong 95,000,000 JPY — 6.70%, 6/30/00 Hong Kong 250,000,000 JPY — zero cpn., 1/22/98 Hong Kong 500,000 — f,l PIV Investment Finance (Cayman) Ltd., 4.50%, 12/01/00 Hong Kong 22,710,000 — Total Companies in Liquidation (Cost $125,665,190) 106,013,360 Franklin Mutual Shares Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Municipal Bonds (Cost $45,164,988) 0.3% Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States Total Investments before Short Term Investments (Cost $11,167,377,854) Short Term Investments 6.9% U.S. Government and Agency Securities 6.8% n U.S. Treasury Bills, 2/19/15 United States o 10/02/14 - 4/02/15 United States Total U.S. Government and Agency Securities (Cost $1,115,344,425) Total Investments before Money Market Funds and Repurchase Agreements (Cost $12,282,722,279) p Repurchase Agreements (Cost $4,700,000) 0.0%  Credit Suisse Securities (USA) LLC, 0.00%, 10/01/14 (Maturity Value $4,700,000) Collateralized by U.S. Treasury Bonds, 4.375%, 5/15/41 (valued at $4,795,800) United States Shares Investments from Cash Collateral Received for Loaned Securities (Cost $8,661,330) 0.1% Money Market Funds 0.1% q BNY Mellon Overnight Government Fund, 0.026% United States Total Investments (Cost $12,296,083,609) 99.3% Securities Sold Short ( ) % ) Other Assets, less Liabilities 2.0% Net Assets 100.0% $ Shares Securities Sold Short (1.3)% Common Stocks (1.3)% Diversified Telecommunication Services (0.6)% AT&T Inc. United States $ ) Pharmaceuticals (0.7)% AbbVie Inc. United States ) Total Securities Sold Short (Proceeds $210,382,067) $ ) * The principal amount is stated in U.S. dollars unless otherwise indicated.  Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 5 regarding restricted securities. c See Note 6 regarding holdings of 5% voting securities. d At September 30, 2014, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. e Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. f Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2014, the aggregate value of these securities was $105,295,283, representing 0.64% of net assets. g Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2014, the aggregate value of these securities was $272,632,259, representing 1.66% of net assets. h The coupon rate shown represents the rate at period end. i A portion or all of the security purchased on a delayed delivery basis. j Income may be received in additional securities and/or cash. k A portion or all of the security is on loan at September 30, 2014. l Defaulted security or security for which income has been deemed uncollectible. m Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. n The security is traded on a discount basis with no stated coupon rate. Franklin Mutual Shares Fund Statement of Investments, September 30, 2014 (unaudited) (continued) o Security or a portion of the security has been pledged as collateral for securities sold short and open futures contracts. At September 30, 2014, the value of this security and/or cash pledged as collateral was $229,601,536, representing 1.40% of net assets. p At September 30, 2014, all repurchase agreements had been entered into on that date. q The rate shown is the annualized seven-day yield at period end. At September 30, 2014, the fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 65 $ 8,514,187 12/15/14 $ 223,206 $ - EUR/USD Short 1,284 202,791,750 12/15/14 5,015,456 - GBP/USD Short 2,766 279,901,913 12/15/14 - (225,999 ) Unrealized appreciation (depreciation) 5,238,662 (225,999 ) Net unrealized appreciation (depreciation) $ 5,012,663 At September 30, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forw ard Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount DateAppreciationDepreciation Euro BANT Buy 34,692,041 $ 46,786,769 10/16/14 $ - $ (2,969,407 ) Euro BANT Sell 48,078,003 66,458,224 10/16/14 5,733,885 - Euro BBU Buy 18,820,468 25,593,699 10/16/14 - (1,822,735 ) Euro BBU Sell 48,077,952 66,449,739 10/16/14 5,725,466 - Euro BONY Buy 2,462,413 3,331,022 10/16/14 - (220,901 ) Euro FBCO Buy 2,342,629 3,081,465 10/16/14 - (122,636 ) Euro DBFX Buy 6,123,819 8,266,531 10/16/14 - (531,916 ) Euro HSBC Buy 20,028,706 27,150,550 10/16/14 - (1,853,537 ) Euro SCBT Buy 3,640,379 4,943,619 10/16/14 - (345,683 ) Euro SCBT Sell 46,400,000 63,292,848 10/16/14 4,687,891 - Euro SSBT Buy 11,481,929 15,482,467 10/16/14 - (980,356 ) British Pound BANT Buy 171,768 293,870 10/22/14 - (15,437 ) British Pound BANT Sell 75,690,261 126,993,120 10/22/14 4,301,007 - British Pound HSBC Buy 1,277,358 2,175,123 10/22/14 - (104,557 ) British Pound SCBT Buy 3,902,718 6,676,653 10/22/14 - (350,440 ) British Pound SSBT Buy 995,398 1,698,220 10/22/14 - (84,703 ) British Pound SSBT Sell 88,505,451 148,448,670 10/22/14 4,983,441 - South Korean Won BBU Sell 3,651,730,815 3,527,390 11/12/14 72,870 - South Korean Won DBFX Sell 1,825,865,408 1,763,695 11/12/14 36,435 - Euro BANT Sell 76,663,040 105,026,547 11/17/14 8,176,558 - Euro BBU Sell 87,371,727 119,821,734 11/17/14 9,443,242 - Euro DBFX Sell 5,170,600 7,061,230 11/17/14 529,105 - Euro HSBC Sell 20,083,066 27,437,637 11/17/14 2,066,289 - Euro SCBT Sell 1,300,000 1,770,821 11/17/14 128,504 - Euro SSBT Sell 1,340,799 1,828,090 11/17/14 134,232 - Franklin Mutual Shares Fund Statement of Investments, September 30, 2014 (unaudited) (continued) British Pound BANT Sell 11/21/14 ) British Pound BBU Buy 11/21/14 - ) British Pound BBU Sell 11/21/14 - British Pound DBFX Sell 11/21/14 - British Pound SCBT Buy 11/21/14 - ) British Pound SSBT Sell 11/21/14 - Euro BANT Sell 1/20/15 - Euro FBCO Sell 1/20/15 - Euro DBFX Sell 1/20/15 - Euro HSBC Sell 1/20/15 - Euro SCBT Sell 1/20/15 - Euro SSBT Sell 1/20/15 - British Pound BANT Buy 1/21/15 - ) British Pound BBU Buy 1/21/15 ) British Pound FBCO Buy 1/21/15 ) British Pound FBCO Sell 1/21/15 - British Pound DBFX Sell 1/21/15 - British Pound HSBC Buy 1/21/15 - ) British Pound HSBC Sell 1/21/15 - British Pound SCBT Sell 1/21/15 - British Pound SSBT Buy 1/21/15 - ) British Pound SSBT Sell 1/21/15 - South Korean Won BANT Sell 2/12/15 - South Korean Won BONY Sell 2/12/15 - South Korean Won FBCO Sell 2/12/15 - South Korean Won HSBC Buy 2/12/15 - South Korean Won HSBC Sell 2/12/15 - Sw iss Franc BANT Sell 2/12/15 - Sw iss Franc FBCO Buy 2/12/15 - ) Sw iss Franc FBCO Sell 2/12/15 - Sw iss Franc DBFX Buy 2/12/15 - ) Sw iss Franc DBFX Sell 2/12/15 - British Pound BANT Buy 2/19/15 - ) British Pound BANT Sell 2/19/15 ) British Pound FBCO Buy 2/19/15 29 - British Pound FBCO Sell 2/19/15 ) British Pound DBFX Buy 2/19/15 - British Pound HSBC Sell 2/19/15 ) British Pound SCBT Buy 2/19/15 67 - British Pound SCBT Sell 2/19/15 - ) British Pound SSBT Buy 2/19/15 - ) British Pound SSBT Sell 2/19/15 - Euro BANT Sell 2/27/15 - Euro BONY Sell 2/27/15 - Euro FBCO Sell 2/27/15 - Euro DBFX Sell 2/27/15 - Franklin Mutual Shares Fund Statement of Investments, September 30, 2014 (unaudited) (continued) Euro HSBC Sell 2/27/15 - Euro SCBT Sell 2/27/15 - Euro SSBT Sell 2/27/15 - Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. ABBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. SCBT - Standard Chartered Bank SSBT - State Street Bank and Trust Co., N.A. Currency CAD - Canadian Dollar CHF - Swiss Franc EUR - Euro GBP - British Pound JPY - Japanese Yen USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt GO - General Obligation IDR - International Depositary Receipt PIK - Payment-In-Kind Franklin Mutual Series Funds Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Mutual Series Funds (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of seven separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Effective June 30, 2014, the following name changes occurred: Former Name New Name Mutual Beacon Fund Franklin Mutual Beacon Fund Mutual European Fund Franklin Mutual European Fund Mutual Financial Services Fund Franklin Mutual Financial Services Fund Mutual Global Discovery Fund Franklin Mutual Global Discovery Fund Mutual International Fund Franklin Mutual International Fund Mutual Quest Fund Franklin Mutual Quest Fund Mutual Shares Fund Franklin Mutual Shares Fund 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in non- registered money market funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates fair value. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Funds attempt to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds' investment objectives. Certain funds entered into exchange traded futures contracts primarily to manage exposure to certain foreign currencies. A futures contract is an agreement between the fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Certain funds entered into OTC forward exchange contracts primarily to manage exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain funds purchased or wrote exchange traded and/or OTC option contracts primarily to manage and/or gain exposure to equity price, interest rate and foreign exchange rate risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. The following funds have invested in derivatives during the period. Franklin Mutual Beacon Fund – Futures, forwards and options Franklin Mutual European Fund – Futures, forwards and options Franklin Mutual Financial Services Fund – Futures and forwards Franklin Mutual Global Discovery Fund - Futures, forwards and options Franklin Mutual International Fund – Futures, forw ards and options Franklin Mutual Quest Fund – Futures, forwards and options Franklin Mutual Shares Fund – Futures and forwards 4. INCOME TAXES At September 30, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Mutual Franklin Mutual Franklin Mutual Beacon Fund European Fund Financial Services Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ Franklin Mutual Global Franklin Mutual Franklin Mutual Quest Discovery Fund International Fund Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ Franklin Mutual Shares Fund Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 5. RESTRICTED SECURITIES At September 30, 2014, the following funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Amount/ Shares/Units/ Warrants Issuer Acquisition Dates Cost Value Franklin Mutual Beacon Fund Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ $ - CB FIM Coinvestors LLC 1/15/09 - 6/02/09 - - FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - International Automotive Components Group Brazil LLC 4/13/06 -12/26/08 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 Olympus Re Holdings Ltd. 12/19/01 - PMG LLC 3/22/04 Total Restricted Securities (Value is 0.45% of Net Assets) $ $ Franklin Mutual European Fund Euro Wagon LP 12/08/05 - 1/02/08 $ $ Olympus Re Holdings Ltd. 12/19/01 - Total Restricted Securities (Value is 0.55% of Net Assets) $ $ Franklin Mutual Financial Services Fund 456,903 The Bankshares Inc. 3/22/07 $ 4,569,030 $ 2,360,266 8,117 a Columbia Banking System Inc., w ts., C, 10/23/16 10/23/09 - 1,322,194 286,469 FCB Financial Holdings Inc., A, 144A 11/04/09 - 4/11/13 5,328,949 6,180,425 4,357,178 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 3,000,000 Hightow er Holding LLC, pfd., A 3/31/08 - 1/05/10 2,362,324 3,625,200 968,000 Hightow er Holding LLC, pfd., A, Series 2 6/10/10 - 5/10/12 2,420,000 2,559,005 7,480 Olympus Re Holdings Ltd. 12/19/01 698,786 - Total Restricted Securities (Value is 3.61% of Net Assets) $ 15,379,089 $ 16,047,090 a The Fund also invests in unrestricted securities or other investments in the issuer, valued at $4,778,380 as of September 30, 2014. Franklin Mutual Global Discovery Fund 8,893 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 8,893 $ - 30,279,560 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 3,048,000 Hightow er Holding LLC, pfd., A, Series 2 6/10/10 - 5/10/12 7,620,000 8,057,693 3,819,425 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 2,536,498 595,906 35,491,081 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 29,095,372 28,694,539 47,160 Olympus Re Holdings Ltd. 12/19/01 4,405,716 - Total Restricted Securities (Value is 0.15% of Net Assets) $ 43,666,479 $ 37,348,138 Franklin Mutual Quest Fund 9,272 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 9,272 $ - 16,133,491 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 2,363,058 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 1,569,318 368,684 18,661,349 International Automotive Components Group North America LLC 1/02/06 - 3/18/13 15,279,344 15,087,701 1,110,000 Lee Enterprises Inc., w ts., 12/31/22 3/31/14 1,490,026 1,665,000 97,300 Olympus Re Holdings Ltd. 12/19/01 9,089,825 - Total Restricted Securities (Value is 0.28% of Net Assets) $ 27,437,785 $ 17,121,385 Franklin Mutual Shares Fund 19,594 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 19,594 $ - 43,105,703 CB FIM Coinvestors LLC 1/15/09 - 6/02/09 - - 50,163 Columbia Banking System Inc., w ts., C, 10/23/16 10/23/09 - 8,171,151 1,647,570 FCB Financial Holdings Inc., A, 144A 11/04/09 - 9/19/11 33,601,187 35,545,499 53,924,666 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 7,234,813 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 4,804,678 1,128,776 63,079,866 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 51,662,536 51,000,071 202,380 Olympus Re Holdings Ltd. 12/19/01 18,906,463 - Total Restricted Securities (Value is 0.58% of Net Assets) $ 108,994,458 $ 95,845,497 a The Fund also invests in unrestricted securities or other investments in the issuer, valued at $29,526,333 as of September 30, 2014. 6. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Funds for the nine months ended September 30, 2014, were as shown below. Principal Amount/ Principal Amount/ Shares/Warrants Shares/Warrants Value at Held at Beginning Gross Gross Held at End End of InvestmentRealized Name of Issuer of Period Additions Reductions of Period Period Income Gain (Loss) Franklin Mutual Beacon Fund Controlled Affiliates a PMG LLC 17,621 - (12,166 ) 5,455 $ 309,437 $ - $ (186,453 ) Non-Controlled Affiliates CB FIM Coinvestors LLC 15,831,950 - - 15,831,950 $ - $ - $ - First Southern Bancorp Inc. 1,065,450 704,776 (1,770,226 ) - - - 2,114,328 First Southern Bancorp Inc.,cvt. pfd., C 1,821 - (1,821 ) - Polaris Financial Technology Ltd. 7,108,509 - - 7,108,509 28,914,899 743,381 - Total Non-Controlled Affiliates $ 28,914,899 $ 743,381 $ 2,114,328 Total Affiliated Securities (Value is 0.68% of Net Assets) $ 29,224,336 $ 743,381 $ 1,927,875 Franklin Mutual European Fund Controlled Affiliates a Euro Wagon LP 16,127,149 - - 16,127,149 $ 15,359,348 $ 3,457,450 $ - (Value is 0.55% of Net Assets) Franklin Mutual Financial Services Fund Non-Controlled Affiliates AB&T Financial Corp. 226,100 - - 226,100 $ 70,091 $ - $ - Protector Forsikring ASA 4,479,410 - (4,419,410 ) 60,000 - b 710,873 14,747,486 Total Affiliated Securities (Value is 0.02% of Net Assets) $ 70,091 $ 710,873 $ 14,747,486 Franklin Mutual Global Discovery Fund Non-Controlled Affiliates Imagine Group Holdings Ltd. 566,317 - (566,317 ) - $ - $ - $ (1,854,806 ) International Automotive Components Group North Ame 35,491,081 - - 35,491,081 28,694,539 - - NewPage Holdings Inc. 583,268 - - 583,268 53,952,290 414,120 - Total Affiliated Securities (Value is 0.32% of Net Assets) $ 82,646,829 $ 414,120 $ (1,854,806 ) Franklin Mutual Quest Fund Non-Controlled Affiliates Eastman Kodak Co. 869,627 2,419,549 (81,287 ) 3,207,889 $ 70,477,321 $ - $ 469,725 Eastman Kodak Co., wts., 9/03/18 38,301 5,020 - 43,321 325,774 - - Eastman Kodak Co., wts., 9/03/18 38,301 5,020 - 43,321 281,586 - - Eastman Kodak Co., First Lien Term Loan, 7.25%, 9/03 14,771,770 - (111,345 ) 14,660,425 14,768,091 786,375 1,988 Eastman Kodak Co., Second Lien Term Loan, 10.75%, 39,590,000 10,896,000 - 50,486,000 50,958,902 3,121,012 - Imagine Group Holdings Ltd. 350,236 - (350,236 ) - - - (1,147,096 ) KGen Power Corp., 144A 5,377,461 - - 5,377,461 1,431,373 - 1,774,562 New Media Investment Group Inc. - 2,504,758 - 2,504,758 41,654,126 352,285 - Total Affiliated Securities (Value is 2.96% of Net Assets) $ 179,897,173 $ 4,259,672 $ 1,099,179 Franklin Mutual Shares Fund Controlled Affiliates a CB FIM Coinvestors LLC 43,105,703 - - 43,105,703 $ - $ - $ - Non-Controlled Affiliates Alexander's Inc. 326,675 - - 326,675 $ 122,147,049 $ 3,185,081 $ - FCB Financial Holdings Inc., A, 144A 1,647,570 - - 1,647,570 - b - - Federal Signal Corp. 3,360,800 - - 3,360,800 44,496,992 201,648 - Guaranty Bancorp 1,146,366 - - 1,146,366 15,487,405 171,955 - International Automotive Components Group Brazil LLC 7,234,813 - - 7,234,813 1,128,776 - - International Automotive Components Group North Ame 63,079,866 - - 63,079,866 51,000,071 - - White Mountains Insurance Group Ltd. 655,346 - - 655,346 412,913,854 655,346 - Total Non-Controlled Affiliates $ 647,174,147 $ 4,214,030 $ - Total Affiliated Securities (Value is 3.93% of Net Assets) $ 647,174,147 $ 4,214,030 $ - a Issuer in which the Fund owns 25% or more of the outstanding voting securities. b As of September 30, 2014, no longer an affiliate. 7. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2014, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Mutual Beacon Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ - $ - $ $ Metals & Mining - Real Estate Management & Development - - All Other Equity Investments b - - c Corporate Bonds, Notes and Senior Floating Rate Interests - - Corporate Notes and Senior Floating Rate Interest in Reorganization - - c Companies in Liquidation - - c Municipal Bonds - - Options Purchased - - Short Term Investments - Total Investments in Securities $ Other Financial Instruments Futures Contracts $ $ - $ - $ Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Liabilities: Other Financial Instruments Options Written $ $ - $ - $ Securities Sold Short - - Futures Contracts - - Forw ard Exchange Contracts - - Unfunded Loan Commitments - - Total Other Financial Instruments $ $ $ - $ Franklin Mutual European Fund Assets: Investments in Securities: Equity Investments: a Energy Equipment & Services $ - $ $ - $ Machinery - Real Estate Management & Development - - Road & Rail - All Other Equity Investments b - - c Corporate Bonds - - Short Term Investments - Total Investments in Securities $ Other Financial Instruments Futures Contracts $ $ - $ - $ Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Liabilities: Other Financial Instruments Securities Sold Short $ $ - $ - $ Futures Contracts - - Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Franklin Mutual Financial Services Fund Assets: Investments in Securities: Equity Investments: a Banks $ Diversified Financial Services - All Other Equity Investments b - - c Corporate Bonds - - Companies in Liquidation - - c Short Term Investments - Total Investments in Securities $ Other Financial Instruments Futures Contracts $ $ - $ - $ Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Liabilities: Other Financial Instruments Futures Contracts $ $ - $ - $ Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Franklin Mutual Global Discovery Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ 126,677,954 $ - $ 29,290,445 $ 155,968,399 Banks 3,209,951,174 71,173,003 - 3,281,124,177 Diversified Consumer Services - 35,908,844 - 35,908,844 Diversified Financial Services - - 8,057,693 8,057,693 Machinery 192,332,859 58,388,243 - 250,721,102 Paper & Forest Products 118,280,147 53,952,290 - 172,232,437 Real Estate Management & Development - - 39,866,546 39,866,546 All Other Equity Investments b 18,086,569,409 - - c 18,086,569,409 Corporate Bonds, Notes and Senior Floating Rate Interests - 900,839,299 - 900,839,299 Corporate Notes and Senior Floating Rate Interests in Reorganization - 205,440,234 - c 205,440,234 Companies in Liquidation - 147,743,263 - c 147,743,263 Municipal Bonds - 63,987,428 - 63,987,428 Short Term Investments 1,799,215,748 16,438,660 - 1,815,654,408 Total Investments in Securities $ 23,533,027,291 $ 1,553,871,264 $ 77,214,684 $ 25,164,113,239 Other Financial Instruments Futures Contracts $ 20,799,635 $ - $ - $ 20,799,635 Forw ard Exchange Contracts - 232,808,268 - 232,808,268 Total Other Financial Instruments $ 20,799,635 $ 232,808,268 $ - $ 253,607,903 Liabilities: Other Financial Instruments Securities Sold Short $ 329,798,318 $ - $ - $ 329,798,318 Futures Contracts 419,869 - - 419,869 Forw ard Exchange Contracts - 8,955,427 - 8,955,427 Unfunded Loan Commitments - 953 - 953 Total Other Financial Instruments $ 330,218,187 $ 8,956,380 $ - $ 339,174,567 Franklin Mutual International Fund Assets: Investments in Securities: Equity Investments: a Machinery $ 2,248,807 $ 131,414 $ - $ 2,380,221 All Other Equity Investments b 75,379,131 - - 75,379,131 Short Term Investments 1,999,957 - - 1,999,957 Total Investments in Securities $ 79,627,895 $ 131,414 $ - $ 79,759,309 Other Financial Instruments Futures Contracts $ 166,626 $ - $ - $ 166,626 Forw ard Exchange Contracts - 2,072,047 - 2,072,047 Total Other Financial Instruments $ 166,626 $ 2,072,047 $ - $ 2,238,673 Liabilities: Other Financial Instruments Securities Sold Short $ 320,857 $ - $ - $ 320,857 Forw ard Exchange Contracts - 160,960 - 160,960 Total Other Financial Instruments $ 320,857 $ 160,960 $ - $ 481,817 Franklin Mutual Quest Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ - $ - $ 15,456,385 $ 15,456,385 Communications Equipment - - 22,277,100 22,277,100 Diversified Consumer Services - 9,688,156 - 9,688,156 Media 453,899,949 - 1,665,000 455,564,949 Real Estate Management & Development - - 61,260,049 61,260,049 All Other Equity Investments b 3,389,588,775 - - c 3,389,588,775 Corporate Bonds, Notes and Senior Floating Rate Interests - 1,312,196,377 - 1,312,196,377 Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization - 268,262,146 - c 268,262,146 Companies in Liquidation 50,187,328 114,228,668 1,431,373 c 165,847,369 Asset-Backed Securities - 30,830,207 - 30,830,207 Municipal Bonds - 16,038,555 - 16,038,555 Options Purchased 1,823,000 - - 1,823,000 Short Term Investments 246,488,011 7,745,640 - 254,233,651 Total Investments in Securities $ 4,141,987,063 $ 1,758,989,749 $ 102,089,907 $ 6,003,066,719 Other Financial Instruments Futures Contracts $ 3,476,619 $ - $ - $ 3,476,619 Forw ard Exchange Contracts - 54,741,363 - 54,741,363 Total Other Financial Instruments $ 3,476,619 $ 54,741,363 $ - $ 58,217,982 Liabilities: Other Financial Instruments Options Written $ 5,756,500 $ 1,939,715 $ - $ 7,696,215 Securities Sold Short 5,286,000 29,766,348 - 35,052,348 Futures Contracts 90,276 - - 90,276 Forw ard Exchange Contracts - 3,046,620 - 3,046,620 Unfunded Loan Commitments - 1,000 - 1,000 Total Other Financial Instruments $ 11,132,776 $ 34,752,683 $ - $ 45,886,459 Franklin Mutual Shares Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ - $ - $ 52,128,847 $ 52,128,847 Banks 1,328,114,638 2,185,663 43,716,650 1,374,016,951 Diversified Consumer Services - 26,159,219 - 26,159,219 Machinery 181,228,585 42,141,309 - 223,369,894 Real Estate Management & Development 15,706,760 - 105,295,283 121,002,043 All Other Equity Investments b 12,335,112,867 - - c 12,335,112,867 Corporate Bonds, Notes and Senior Floating Rate Interests - 691,102,140 - 691,102,140 Corporate Notes and Senior Floating Rate Interests in Reorganization - 227,631,689 - c 227,631,689 Companies in Liquidation - 106,013,360 - c 106,013,360 Municipal Bonds - 42,710,352 - 42,710,352 Short Term Investments 1,115,428,758 13,361,330 - 1,128,790,088 Total Investments in Securities $ 14,975,591,608 $ 1,151,305,062 $ 201,140,780 $ 16,328,037,450 Other Financial Instruments Futures Contracts $ 5,238,662 $ - $ - $ 5,238,662 Forw ard Exchange Contracts - 87,738,080 - 87,738,080 Total Other Financial Instruments $ 5,238,662 $ 87,738,080 $ - $ 92,976,742 Liabilities: Other Financial Instruments Securities Sold Short $ 215,532,372 $ - $ - $ 215,532,372 Futures Contracts 225,999 - - 225,999 Forw ard Exchange Contracts - 11,461,576 - 11,461,576 Unfunded Loan Commitments - 619 - 619 Total Other Financial Instruments $ 215,758,371 $ 11,462,195 $ - $ 227,220,566 a lncludes common, convertible preferred and preferred stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at September 30, 2014. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliations of assets for the nine months ended September 30, 2014, are as follows: Net Change in Unrealized Appreciation Balance at Net Unrealized (Depreciation) on Beginning of Transfers Into Transfers Out Cost Basis Net Realized Appreciation Balance at End of Assets Held at Period Period Purchases Sales Level 3 a of Level 3 b Adjustments c Gain (Loss)(Depreciation) Period End Franklin Mutual Beacon Fund Assets: Investments in Securities: Equity Investments: d Auto Components $ 13,476,099 $ - $ - $ - $ - $ - $ - $ 5,431,622 $ 18,907,721 $ 5,431,622 Banks 8,535,200 (26,416,323 ) - - - 2,114,328 15,766,795 - - Insurance - e - (27,789 ) - 27,789 - e 27,789 Metals & Mining 934,094 - (665,204 ) - - - (186,453 ) 227,000 309,437 20,291 Real Estate Management & Development 52,039,512 - 22,298,993 74,338,505 22,298,993 Total $ 74,984,905 $ - $ (27,081,527 ) $ - $ - $ (27,789 ) $ 1,927,875 $ 43,752,199 $ 93,555,663 $ 27,778,695 Franklin Mutual Financial Services Fund Assets: Investments in Securities: Equity Investments: d Banks $ 8,900,266 $ - $ (2,748,317 ) $ - $ - $ - $ 220,605 $ 3,490,331 $ 9,862,885 $ 1,851,359 Capital Markets 19,734 - (20,180 ) - - - (7,880 ) 8,326 - - Diversified Financial Services 4,700,233 3,500,000 - 1,746,472 9,946,705 1,746,472 Insurance 501,418 e - (478,104 ) - - (1,948 ) (224,781 ) 203,415 - e 1,948 Total $ 14,121,651 $ 3,500,000 $ (3,246,601 ) $ - $ - $ (1,948 ) $ (12,056 ) $ 5,448,544 $ 19,809,590 $ 3,599,779 Franklin Mutual Quest Fund Assets: Investments in Securities: Equity Investments: d Auto Components $ 11,019,335 $ - $ - $ - $ - $ - $ - $ 4,437,050 $ 15,456,385 $ 4,437,050 Communications Equipment - 22,277,100 22,277,100 22,277,100 Insurance 2,558,824 e - (2,439,846 ) - - (25,341 ) (1,147,096 ) 1,053,459 - e 25,341 Leisure Equipment & Products 28,675,515 - - - (24,340,860 ) - - (4,334,655 ) - - Media - - - 1,490,026 - - - 174,974 1,665,000 174,974 Real Estate Management & Development 42,884,142 - 18,375,907 61,260,049 18,375,907 Companies in Liquidation - e - - 1,344,365 - - - 87,008 1,431,373 e 87,008 Total $ 85,137,816 $ - $ (2,439,846 ) $ 2,834,391 $ (24,340,860 ) $ (25,341 ) $ (1,147,096 ) $ 42,070,843 $ 102,089,907 $ 45,377,380 Franklin Mutual Shares Fund Assets: Investments in Securities: Equity Investments: d Auto Components $ 37,101,336 $ - $ - $ - $ - $ - $ - $ 15,027,511 $ 52,128,847 $ 15,027,511 Banks 37,831,649 - (11,231,302 ) - - - 898,664 16,217,639 43,716,650 9,513,564 Insurance - e - (52,708 ) - 52,708 - e 52,708 Real Estate Management & Development 73,710,322 - 31,584,961 105,295,283 31,584,961 Total $ 148,643,307 $ - $ (11,231,302 ) $ - $ - $ (52,708 ) $ 898,664 $ 62,882,819 $ 201,140,780 $ 56,178,744 a The investments w ere transferred into Level 3 as a result of their value being determined using a significant unobservable input. b The investments w ere transferred out of Level 3 as a result of the removal of a significant unobservable valuation input. c May include accretion, amortization, partnership adjustments, and/or other cost basis adjustments. d ncludes common, convertible preferred and preferred stocks as w ell as other equity investments. e Includes securities determined to have no value. Significant unobservable valuation inputs developed by the VLOC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of September 30, 2014, are as follows: Impact to Fair Fair Value at End Value if Input Description of Period Valuation Technique Unobservable Inputs Am ount/Range Increases a Franklin Mutual Beacon Fund Assets: Investments in Securities: Equity Investments: Auto Components $ 18,463,637 Market comparables Discount for lack of marketability 10 % Decrease b EV / EBITDA multiple 3.5 x Increase c Real Estate Management & Development 74,338,505 Market comparables Discount for lack of marketability 8 % Decrease b All Other Investments d 753,521 Total $ 93,555,663 Franklin Mutual Financial Services Fund Assets: Investments in Securities: Equity Investments: e Banks $ 9,862,885 Market comparables Discount for lack of marketability 5 % Decrease b Option pricing model Stock price volatility 21.9 % Increase Diversified Financial Services 6,184,205 Discounted cash flow model Cost of equity 16 % Decrease Long-term revenue grow th rate 6.2% - 41.1% Increase c Adjusted EBITDA margin 5.0% - 25.2% Increase b All Other Investments d 3,762,500 Total $ 19,809,590 Franklin Mutual Quest Fund Assets: Investments in Securities: Equity Investments: Auto Components $ 15,087,701 Market comparables Discount for lack of marketability 10 % Decrease b EV / EBITDA multiple 3.5 x Increase b Real Estate Management & Development 61,260,049 Market comparables Discount for lack of marketability 8 % Decrease b All Other Investments d 25,742,157 Total $ 102,089,907 Franklin Mutual Shares Fund Assets: Investments in Securities: Equity Investments: Auto Components $ 51,000,071 Market comparables Discount for lack of marketability 10 % Decrease b EV / EBITDA multiple 3.5 x Increase b Banks 35,545,499 Market comparables Discount for lack of marketability 5 % Decrease b Real Estate Management & Development 105,295,283 Market comparables Discount for lack of marketability 8 % Decrease b All Other Investments d 9,299,927 Total $ 201,140,780 a Represents the directional change in the fair value of the Level 3 financial instruments that w ould result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in input w ould have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Represents a significant impact to fair value but not net assets. c Represents a significant impact to fair value and net assets. d Includes fair value of immaterial financial instruments developed using various valuation techniques and unobservable inputs. May also include financial instruments w ith values derived using prior transaction prices or third party pricing information w ithout adjustment for w hich such inputs are also unobservable. e Includes common, convertible preferred and preferred stocks. Abbreviations List EBITDA - Earnings before interest, taxes, depreciation and amortization EV - Enterprise value 8. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. 9. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN MUTUAL SERIES FUNDS By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2014 By /s/ Robert G. Kubilis Robert G. Kubilis Chief Financial Officer and Chief Accounting Officer Date
